Exhibit 10.18

SETTLEMENT AND RELEASE AGREEMENT

AND SECOND AMENDMENT TO LEASE

[THE CAMPUS CARLSBAD]

THIS SETTLEMENT AND RELEASE AGREEMENT AND SECOND AMENDMENT TO LEASE (“Second
Amendment”) is made and entered into as of the 19th day of January, 2012
(“Effective Date”), by and between THE CAMPUS CARLSBAD, LLC, a Delaware limited
liability company (“Landlord”) and CLINICAL MICRO SENSORS, INC., a Delaware
corporation dba “GENMARK DIAGNOSTICS, INC.” (“Tenant”). Landlord and Tenant are
sometimes hereinafter collectively referred to as the “Parties” or,
individually, a “Party.”

R E C I T A L S:

A. Landlord and Tenant (formerly dba “Osmetech Molecular Diagnostics”) entered
into that certain Lease — The Campus dated as of February 8, 2010 (the “Original
Lease”), whereby Landlord leased to Tenant and Tenant leased from Landlord
certain space located in that certain building located and addressed at 5964 La
Place Court, Carlsbad, California (the “Building”).

B. The Original Lease was subsequently amended by that certain Settlement and
Release Agreement and First Amendment to Lease dated July 1, 2010, by and
between Landlord and Tenant (“First Amendment”), with Tenant erroneously named
therein as “GenMark Diagnostics, Inc., a Delaware corporation” (i.e., Tenant’s
dba name, rather than Tenant’s legal name). The Original Lease, as amended by
the First Amendment and this Second Amendment, may be referred to herein as the
“Lease.”

C. Certain disputes have arisen between Landlord and Tenant regarding
(a) Tenant’s exercise of its right to lease the Expansion Space (as defined in
Section 1.4 of the Original Lease and modified by Clause (a) of Section 2 of
this Second Amendment below) in accordance with Section 1.4 of the Original
Lease in August 2011, and Landlord’s response to Tenant’s delivery of written
notice to Landlord exercising its right to expand the Existing Premises (as
defined in Section 4 of this Second Amendment) to incorporate the Expansion
Space on the terms and conditions of Section 1.4 of the Original Lease (the
“Expansion Claims”); and (b) Tenant’s failure to pay Landlord a monthly fee in
connection with Tenant’s occupancy and use of portions of the Expansion Space
for storage and warehousing purposes prior to the Effective Date commencing on
or about July 15, 2010 and continuing as of the Effective Date of this Second
Amendment (the “Warehouse Claims”). Collectively, the Expansion Claims and
Warehouse Claims are referred to herein as the “Second Amendment Disputes.”

D. By this Second Amendment, the Parties now desire to: (i) resolve their
disputes relating to the Second Amendment Disputes without the delay,
inconvenience, expense and uncertainty of formal legal proceedings and without
any admissions by either Landlord or Tenant as to the correctness,
incorrectness, propriety, or impropriety of any claim, allegation, statement,
position, conduct, act, or omission made or done heretofore by either Landlord
or Tenant or their respective agents and/or representatives in connection with
the Second Amendment Disputes; (ii) amend and restate the First Amendment for
the sole purpose of correcting the name of the Tenant as erroneously referenced
therein; (iii) provide for certain improvements to be made by Landlord to the
Building for the expansion of the existing mezzanine space located within the
Expansion Space as part of the Landlord’s Mezzanine Work (as defined in as
defined in Section 6 of this Second Amendment); (iv) provide for the expansion
of the Existing Premises currently as of the date of this Second Amendment,
leased by Tenant in the Building to incorporate the Expansion Space (as further
expanded by Landlord’s expansion of the existing mezzanine space located therein
as part of the Landlord’s Mezzanine Work); (v) clarify and extend the Lease Term
for the entire Premises (i.e., the Existing Premises as expanded by the
Expansion Space); (vi) provide for Tenant’s prior and continued use of the
Expansion Space, for the period commencing on July 15, 2010 and ending on the
Warehouse Expiration Date (as defined in Section 11(b) of this Second
Amendment), solely for the Warehouse License Permitted Use (as defined in
Section 11(b) of this Second Amendment); (vii) revise Section 13 of the Original
Summary (as defined in Section 2 below) to partially reduce the number of
parking passes to which Tenant is currently entitled under the Lease to reflect
that sixteen (16) parking spaces of the Parking Area (the “Equipment Area
Spaces”) are currently as of the Effective Date, encumbered by Tenant’s Common
Area Equipment (for as long as, and to the extent that, the Equipment Area
Spaces



--------------------------------------------------------------------------------

remain so encumbered, subject to the terms and conditions of Section 5 of the
First Amendment); (viii) increase the amount of the Security Deposit and the
Stated Amount of the Letter of Credit required to be delivered by Tenant to
Landlord pursuant to Article 21 of the Original Lease and (ix) otherwise modify
the Lease as provided herein.

E. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Original Lease as modified by the
First Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1. Amendment and Restatement of First Amendment. Landlord and Tenant hereby
acknowledge and agree that at the time of the First Amendment, the Tenant entity
named in this Second Amendment was, and continues (as of the Effective Date) to
be, the sole tenant of the Existing Premises and the sole lessee of the
leasehold estate created by the Original Lease (as amended by the First
Amendment). Notwithstanding the execution of the First Amendment by Tenant as
“GenMark Diagnostics, Inc., a Delaware corporation,” Tenant hereby represents
and warrants to Landlord that: (a) the officer of Tenant who executed the First
Amendment was authorized by Tenant to do so on behalf of the Tenant entity in
accordance with Tenant’s by laws and corporate requirements; and (b) Tenant has
performed all of the Tenant’s obligations under the First Amendment as if Tenant
was the party named therein. Landlord and Tenant hereby restate all of the terms
and conditions of the First Amendment as an agreement by and between them by
this reference, subject to the modifications thereto set forth in this Section 1
of this Second Amendment.

2. Amendments to Basic Lease Information. Effective as of the Effective Date,
the Summary of Basic Lease Information of the Original Lease (the “Original
Summary”) is hereby modified as follows to reflect the terms of this Second
Amendment.

Tenant’s Trade Name in Section 4 of the Original Summary is hereby changed to
“GenMark Diagnostics, Inc.,” and Section 5 of the Original Summary is also
hereby modified to reflect such name change for purposes of notices delivered to
Tenant pursuant to the Lease (as amended hereby);

(a) Section 6 of the Original Summary is hereby modified as follows:

 

“6. Premises (Article 1):

From the Lease Commencement Date (as such term is modified by Clause (d) of this
Section 2 below) until the date immediately prior to the Expanded Premises
Commencement Date (as defined in Clause (d) of this Section 2 below), 31,098
square feet of space located in the Building, as set forth in Exhibit “A”
attached hereto, and known as Suite 100 of the Building. For purposes of this
Second Amendment, for the portion of the Lease Term preceding the Expanded
Premises Commencement Date, the “Premises” is also sometimes referred to herein
as the “Existing Premises.”

Commencing on the Expanded Premises Commencement Date and continuing thereafter
for the duration of the Lease Term (as modified by Clause (d) of this Section 2
below), approximately 53,347 square feet of space located in the Building,
comprising the entire rentable space in the Building on such date (including,
the Expansion Space as expanded by the Landlord’s Mezzanine Work [it being

 

-2-



--------------------------------------------------------------------------------

agreed however, that the square footage of such Mezzanine Expansion Improvements
only will be subject to verification as set forth in Section 6.2 below]), and
known collectively as Suite 100 and Suite 150.

 

Expansion Space (Section 1.4)

The entire rentable space in the Building other than the rentable space that
comprises the Existing Premises (as set forth in this Clause (a) above),
comprising approximately 22,249 square feet of rentable space (including the
expansion of the existing mezzanine located within the Expansion Space by
Landlord’s Mezzanine Work [it being agreed however, that the square footage of
such Mezzanine Expansion Improvements only will be subject to verification as
set forth in Section 6.2 below]), and known as Suite 150 of the Building.”

(b) Section 7 of the Original Summary is hereby modified as follows:

 

“7. Project:

That certain 3-building office and research and development project commonly
known as “The Campus” located and addressed at 5962, 5964 and 5966 La Place
Court, Carlsbad, California, respectively and comprising a total of
approximately 166,747 rentable square feet (inclusive of the expansion of the
existing mezzanine located within the Expansion Space by Landlord’s Mezzanine
Work [it being agreed however, that the square footage of such Mezzanine
Expansion Improvements only will be subject to verification as set forth in
Section 6.2 below]).”

(c) Section 8 of the Original Summary is hereby modified as follows:

 

“8. Building

That certain office and research and development building located in the Project
and addressed at 5964 La Place Court, Carlsbad, comprising a total of
approximately 53,347 square feet of rentable area (inclusive of the expansion of
the existing mezzanine located within the Expansion Space by Landlord’s
Mezzanine Work [it being agreed however, that the square footage of such
Mezzanine Expansion Improvements only will be subject to verification as set
forth in Section 6.2 below])”

(d) Section 9 of the Original Summary is hereby modified as follows:

“9. Term (Article 2).

 

9.1 Lease Term:

Approximately ten (10) years and seven (7) months.

 

9.2 Lease Commencement Date:

July 15, 2010 respecting the Existing Premises.

 

9.3 Expanded Premises Commencement Date:

The earlier of: (i) July 1, 2013 (which July 1, 2013 date may be accelerated by
Tenant, in

 

-3-



--------------------------------------------------------------------------------

 

Tenant’s sole discretion, as set forth in Section 1.3.3(b) of the Expansion
Space Work Letter attached hereto as Exhibit “B”), and (ii) the date that is the
earlier of: (a) the early termination of the Temporary Warehouse License (as
defined in Section 11(b) of this Second Amendment), but only in the event that
Landlord exercises its right of early termination as a result of a Tenant Use
Violation (subject to the terms and conditions of Section 11(c) of this Second
Amendment); and (b) the date Tenant commences operations in all or any portion
the Expansion Space following Substantial Completion of the Expansion Space
Tenant Improvements (as defined in Section 4.3 of the Expansion Space Work
Letter).

 

9.4 Lease Expiration Date:

The date immediately preceding the ninety-first (91st) monthly anniversary of
the Expanded Premises Commencement Date; provided, however, that if the Expanded
Premises Commencement Date is a date other than the first (1st) day of a month,
then the Lease Expiration Date shall be the last day of the month which is
ninety-one (91) months after the month in which the Expanded Premises
Commencement Date falls.”

(e) Section 10 of the Original Summary is hereby modified as follows:

“10. Base Rent (Article 3).

 

Months of Lease Term

   Annual Base Rent     Monthly
Installment of
Base Rent     Monthly Rental
Rate
per Square Foot  

July 2010 – June 2011D

   $ 541,105.20 *    $ 45,092.10 **    $ 1.45 * 

July 2011 – June 2012D

   $ 556,032.24 ‡†    $ 46,336.02 ‡†    $ 1.49 ‡† 

July 2012 – June 2013D

   $ 574,691.04 *‡†    $ 47,890.92 *‡†    $ 1.54 *‡† 

July 2013 – June 2014

   $ 1,011,450.10      $ 84,288.26      $ 1.58   

July 2014 – June 2015

   $ 1,043,467.30      $ 86,955.61      $ 1.63   

July 2015 – June 2016

   $ 1,075,475.50      $ 89,622.96      $ 1.68   

July 2016 – June 2017

   $ 1,107,483.70      $ 92,290.31      $ 1.73   

July 2017 – June 2018

   $ 1,139,491.90      $ 94,957.66      $ 1.78   

July 2018 – June 2019

   $ 1,171,500.10      $ 97,625.01      $ 1.83   

July 2019 – June 2020

   $ 1,209,909.90      $ 100,825.83      $ 1.89   

July 2020 – Lease Expiration Date

   $ 1,248,319.80      $ 104,026.65      $ 1.95   

 

D Reflects the Base Rent attributable to the Existing Premises only.

* Subject to abatement as set forth in Section 3.2 of the Original Lease with
respect to the Existing Premises only.

‡ Does not include Tenant’s obligation to pay the Monthly Warehouse License Fee
payable for the period beginning November 1, 2011 and expiring on the Warehouse
Expiration Date, as set forth in Section 11(b) of this Second Amendment.

†

If the Expanded Premises Commencement Date falls on any date prior to July 1,
2013 (including, without limitation as a result of Tenant’s election to
accelerate such July 1, 2013 date pursuant to Section 1.3.1 of the Expansion
Space Work Letter), then the Monthly Installment of Base Rent payable by Tenant
as set forth in this Clause (e) of this Section 2 above shall increase by an
amount equal to 22,249 × the applicable Monthly Rental Rate (subject to
proration in accordance with Section 3.1 of the Original Lease if the Expanded
Premises Commencement Date is not the first (1st) day of a calendar month.”

 

-4-



--------------------------------------------------------------------------------

(f) Section 11 of the Original Summary is hereby modified as follows:

“11. Additional Rent (Article 4).

 

11.1 Tenant’s Share of Project Direct Expenses (prior to the Expanded Premises
Commencement Date):    18.65%. Tenant’s Share of Project Direct Expenses
(commencing on the Expanded Premises Commencement Date):   
Approximately 31.99%. 11.2 Tenant’s Share of Building Direct Expenses (prior to
the Expanded Premises Commencement Date):    58.29%. Tenant’s Share of Building
Direct Expenses (commencing on the Expanded Premises Commencement Date):   
100%.”

(g) Section 12 of the Original Summary is hereby modified as follows:

“12. Cash Security Deposit (Section 21.1).

 

Prior to Effective Date of this Second Amendment:    $55,354.44.

As of the Effective Date of this Second Amendment:

   $77,320.10

As of the L/C Increase Date (as defined in Section 12 of this Second Amendment):

   $104,026.65 Letter of Credit Stated Amount (Section 21.2).    Initial Stated
Amount:    $500,000.00 Increased Stated Amount (per Section 12 of this Second
Amendment):    $857,819.76”

(h) Section 13 of the Original Summary is hereby modified as follows:

“13. Parking Pass Ratio (Article 28).

 

13.1 Tenant’s Parking Pass Ratio (prior to the Expanded Premises Commencement
Date):

Prior to the Expanded Premises Commencement Date, Tenant shall have the right to
utilize up a total of one hundred eight (108) unreserved and non-exclusive
parking passes (it being agreed that the Parking Area includes handicapped and
visitor spaces as same may be designated from time to time by Landlord and which
number of unreserved and non-exclusive parking passes reflects those Equipment
Area Spaces that are encumbered by Tenant’s Common Area Equipment as of the
Effective Date of the Second Amendment (which Landlord and Tenant agree is
approximately sixteen (16) parking spaces)).

 

-5-



--------------------------------------------------------------------------------

13.2 Tenant’s Parking Pass Ratio (commencing on Expanded Premises Commencement
Date):

Commencing on the Expanded Premises Commencement Date, Tenant’s unreserved and
non-exclusive parking passes shall increase to a total of one hundred ninety-two
(192) unreserved and non-exclusive parking passes; provided, however, that in
the event that any of Tenant’s Common Area Equipment is removed from the
Equipment Area Spaces during the Lease Term, Tenant’s allocation of unreserved
and non-exclusive parking passes shall be increased by the number of Equipment
Area Spaces that are no longer actually so encumbered, thus resulting in an
increase of Tenant’s total Project parking passes up to a maximum of two hundred
eight (208) unreserved and non-exclusive parking passes.

 

13.3 Short Term Spaces (Article 28):

Tenant shall have the right to designate a portion of its parking rights in the
Project as included in the Parking Pass Ratio as “GenMark Reserved” pursuant to
the terms and conditions of Article 28 of the Original Lease (as previously
modified by the Section 4 of the First Amendment) relating to the same, except
that: (a) prior to the Expansion Premises Commencement Date Landlord agrees to
designate a total of four (4) Short Term Spaces; and (b) at any time following
removal of Tenant’s Common Area Equipment from some or all of the Equipment Area
Spaces, for each of the Equipment Area Spaces so unencumbered, Tenant may
designate one (1) additional Short Term Space, up to a maximum of a total of
seven (7) Short Term Spaces.”

(i) Section 15 of the Original Summary is hereby modified as follows:

“15. Tenant Improvement Allowance.

(Section 3.1 of Exhibit “C” to Original Lease (with respect to the Initial
Improvements constructed pursuant to the terms and conditions of the Original
Lease, as previously modified by the First Amendment only); and Section 3.1 of
Exhibit “B” to this Second Amendment [with respect to the Expansion Space
Improvements to be constructed pursuant to the terms and conditions of this
Second Amendment only])

 

15.1 Initial Tenant Improvements:

Up to One Million Eight Hundred Ninety-Eight Thousand Eight Hundred Forty-Three
and 80/100 Dollars ($1,898,843.80) (calculated based upon $61.06 per square foot
within the Existing Premises only), subject to the terms and conditions of
Section 3.1 of the Tenant Work Letter attached to the Original Lease as Exhibit
“C”.

 

15.2 Expansion Space Tenant Improvements:

Up to One Million Three Hundred Fifty Eight Thousand Five Hundred Twenty-Three
and 94/100 Dollars ($1,358,523.94) (calculated based upon $61.06 per square foot
within the Expansion Space as of the Expanded Premises Commencement Date),
subject to the terms and conditions of Section 3.1 of the Expansion

 

-6-



--------------------------------------------------------------------------------

 

Space Work Letter attached as Exhibit “B” to this Second Amendment.”

3. Tenant Improvements. The defined term “Tenant Improvements” as used in the
Original Lease and the First Amendment and relating to the Existing Premises
only (including all references to such Tenant Improvements as the “initial
Tenant Improvements”) is hereby changed to “Initial Tenant Improvements.”
However, for the purposes of the design, construction and funding of Tenant’s
initial alterations and improvements to the Expansion Space (which are
hereinafter referred to as the “Expansion Space Tenant Improvements,” and in the
Expansion Space Work Letter as the “Tenant Improvements”), Exhibit “C” to the
Original Lease is hereby superseded and replaced by the Expansion Space Work
Letter it being agreed that the language within the Expansion Space Work Letter
refers to the Expansion Space Work Letter as the “Tenant Work Letter”.

4. Tenant’s Current Possession of the Existing Premises. Landlord and Tenant
hereby agree that pursuant to the Original Lease (as previously amended by the
First Amendment), (a) Landlord currently leases to Tenant and Tenant currently
leases from Landlord the Existing Premises, (b) the Existing Premises comprises
31,098 square feet of space in the Building, in accordance with the Landlord’s
drip-line method of measurement of the Building (to the exterior walls of the
Building without exclusions for any soffits or penetrations, the “Drip-Line
Method”) and is not subject to re-measurement, (c) Tenant has accepted
possession of the Existing Premises demised under the Original Lease (as
previously amended by the First Amendment), and (d) all items of an executory
nature with respect to the Existing Premises, that were required by the terms
and conditions of the Original Lease (as previously amended by the First
Amendment) to have been completed by either party prior to the Effective Date of
this Second Amendment, have been completed under the terms of the Original Lease
(as previously amended by the First Amendment), including, but not limited to,
completion of construction of the Initial Tenant Improvements, Landlord’s
payment of the Tenant Improvement Allowance relating to the Initial Tenant
Improvements, and tenant’s payment of any Excess Costs of the cost of the
Initial Tenant Improvements.

5. Addition of Expansion Space. Landlord and Tenant hereby agree that, as of the
Expanded Premises Commencement Date: (a) Landlord shall lease to Tenant, and
Tenant shall lease from Landlord, the Expansion Space, as described in Section 6
of the Original Summary (as modified by Clause (a) of Section 2 of this Second
Amendment) pursuant to the terms and conditions of the Lease as modified by this
Second Amendment; (b) all of Tenant’s leasehold interest in the Premises
pursuant to the Lease shall include the Expansion Space as incorporated therein
(and all references to the “Premises” shall thereafter mean the Premises
incorporating the Expansion Space); (c) Tenant shall be deemed to have exercised
its option to expand as set forth in Section 1.4 of the Original Lease, with the
terms and conditions of Tenant’s leasing of the Expansion Space pursuant thereto
modified to reflect the terms and conditions set forth in this Second Amendment
(and in the event of any conflict between the terms and conditions of
Section 1.4 of the Original Lease and this Second Amendment, this Second
Amendment shall control); and (d) the Premises incorporating the Expansion Space
shall comprise approximately 53,347 square feet of space in accordance with
Landlord’s Drip-Line Method and will be subject to re-measurement only to the
extent set forth in Section 6.2 below with respect to Landlord’s obligation to
verify the square footage of the Mezzanine Expansion Improvements only.

6. Landlord’s Mezzanine Work. Landlord shall, at Landlord’s sole cost and
expense, in accordance with the approved T.I. Pans and Specifications (as
defined in Section 1.3.8 of the Expansion Space Work Letter), cause the
construction of structural improvements in the Expansion Space as required for
the addition of approximately 2,513 square feet of additional mezzanine space
(the “Mezzanine Expansion Improvements”). The Mezzanine Expansion Improvements
shall be contiguous and level with, and otherwise generally similar to, the
structural components of the existing mezzanine space improvements that are
currently, as of the Effective Date, located in the Expansion Space (the
“Existing Mezzanine Improvements”), and in the approximate configuration
depicted on Exhibit “A” to this Second Amendment. Landlord shall contract with
Landlord’s Contractor (as defined in Section 3.3.3 of the Expansion Space Work
Letter) to construct the Mezzanine Expansion Improvements (as a bid alternate),
for a period of construction to occur concurrent with the construction of the
Expansion Space Tenant Improvements, and shall cause the Mezzanine Expansion
Improvements to be completed in a good and workmanlike manner so as not to delay
the construction of the Expansion Space Tenant Improvements beyond July 1, 2013
(or such earlier date as may be applicable if Tenant

 

-7-



--------------------------------------------------------------------------------

timely delivers Tenant’s Ready to Commence Construction Notice) (collectively,
the “Landlord’s Mezzanine Work”).

6.1 Structural Work. Landlord shall be solely responsible for any damage to the
roof, foundation or walls of the Building caused by, or attributable to, the
Landlord’s Mezzanine Work, or as a result of any damage caused by structural
alterations to the Building required for the installation the related Skylights
and Stairs (as defined in Section 1.3.3 of the Expansion Space Work Letter); and
the costs of any such repairs shall not be included the Building Direct
Expenses.

6.2 As-Built Verification of Additional Mezzanine Space. Within thirty (30) days
after Substantial Completion of the Expansion Space Tenant Improvements or as
soon as reasonably practicable thereafter (but in any event within ninety
(90) days after Substantial Completion of the Expansion Space Tenant
Improvements), Landlord shall cause Landlord’s Architect to verify that the
floor area added to the Building by the Mezzanine Expansion Improvements is
approximately 2,513 square feet of additional space (in accordance with the
Drip-Line Method), and Tenant shall receive a copy of such verification of the
Premises floor area for the completed the Landlord’s Mezzanine Work. If the
Landlord’s Mezzanine floor area calculations of Landlord’s architect for the
mezzanine expansion indicates that the area of the mezzanine expansion is less
than 2,250 square feet or more than 2,750 square feet (a “Material Space
Deviation”), then the square footage of the Expansion Space shall be reduced or
increased, as the case may be, to reflect the actual square footage of the
additional mezzanine space added to the Expansion Space by the Landlord’s
Mezzanine Work; provided that in no event shall Tenant pay rent on more than
53,584 square feet of Premises in the Building as a result of any Material Space
Deviation. Except as provided in the previous sentence with respect to a
Material Space Deviation, Landlord and Tenant agree that the square footage of
(a) the Expansion Space (as set forth in the second paragraph of Section 6 of
the Original Summary, as modified in Clause (a) of Section 2 of this Second
Amendment), (b) the Project (as set forth in the second paragraph of Section 7
of the Original Summary, as modified in Clause (b) of Section 2 of this Second
Amendment) and (c) Building (as set forth in Section 8 of the Original Summary,
as modified in Clause (c) of Section 2 of this Second Amendment) are approximate
and good faith estimates of such area, and unless the verification of floor area
by Landlord’s architect or space planner for the mezzanine expansion as set
forth in and subject to this Section 6.2 indicates a Material Space Deviation in
the estimated square footage of the additional mezzanine space actually
constructed by Landlord as part of the Landlord’s Mezzanine Work, the terms and
conditions of Section 1.3 of the Original Lease shall apply to the Premises as
expanded to incorporate the Expansion Space (including the expansion of the
existing mezzanine located within the Expansion Space by the Landlord’s
Mezzanine Work). In the event that it is ultimately determined that the square
footage amount of the Expansion Space and Building has been modified as a result
of a Material Space Deviation, then all amounts, percentages and figures
appearing or referred to in this Second Amendment based upon the incorrect
rentable square footage amount (including, without limitation, the amount of the
Tenant Improvement Allowance attributable to the Expansion Space Tenant
Improvements (as set forth in the Expansion Space Work Letter), the Monthly Base
Rent and the Tenant’s Share of Project Direct Expenses) shall be retroactively
modified as of the Expanded Premises Commencement Date as provided in this
Section 6.2, in accordance with such determination, and any prior overpayments
and/or underpayments of any such amounts based on the incorrect rentable square
footage amount by Tenant and/or Landlord shall be reconciled with appropriate
payments by the appropriate party hereto being made within thirty (30) days
after the date of determination. If such determination is made, it will be
confirmed in writing by Landlord to Tenant.

7. Extended Term of the Lease. The Lease Term for Tenant’s lease of the entire
Premises (i.e., the Existing Premises as expanded by the Expansion Space),
including that portion of the Lease Term following the Expanded Premises
Commencement Date is hereby extended to expire on the Lease Expiration Date (as
the definition thereof in Section 9 of the Original Summary is modified by
Clause (d) of Section 2 above). Tenant’s option to further extend the Lease Term
pursuant to Section 2.2 of the Original Lease shall be limited to the entire
Premises (i.e., the Existing Premises as expanded by the Expansion Space), and
may not be exercised by Tenant with respect to the Existing Premises only or the
Expansion Space only.

8. Base Rent. Commencing as of the Expanded Premises Commencement Date and
continuing throughout the Lease Term as extended pursuant to modified definition
of Lease Expiration Date set forth in Section 9.4 of the Original Summary, as
modified in Clause (d) of

 

-8-



--------------------------------------------------------------------------------

Section 2 of this Second Amendment, Tenant shall pay, in accordance with the
provisions of this Section 8, Base Rent for the entire Premises (i.e., the
Existing Premises as expanded by the Expansion Space) as follows: (a) if the
Expanded Premises Commencement Date occurs prior to July 1, 2013, then Tenant
shall pay to Landlord the monthly installments of Base Rent attributable to the
Expansion Space at the same Monthly Rental Rate per square foot as is payable
under the Lease for the Existing Premises, at the applicable rate set forth in
Section 10 of the Original Summary (as modified by Clause (e) of Section 2
above), which shall be added to the monthly installment of Base Rent otherwise
payable by Tenant pursuant to Section 10 of the Original Summary (as modified by
Clause (e) of Section 2 above) for the Existing Premises only as the aggregate
monthly installment of Base Rent payable for the entire Premises (i.e., the
Existing Premises as expanded by the Expansion Space) from the Expanded Premises
Commencement Date until June 30, 2013 (with any partial month of Base Rent for
the expansion Space for the calendar month in which the Expanded Premises
Commencement Date occurs to be prorated, if at all, in accordance with
Section 3.1 of the Original Lease ); and (b) commencing on July 1, 2013, and
continuing thereafter until the Lease Expiration Date set forth in Clause (d) of
Section 2 above, Tenant shall pay the monthly installments of Base Rent in the
amounts set forth in Section 10 of the Original Summary as modified by Clause
(e) of Section 2 of this Second Amendment. Tenant’s abatement of Base Rent for
months 29 and 30 of the initial Lease Term of the Lease (as set forth in
Section 9 of the Original Summary and without regard to this Second Amendment)
shall apply to Base Rent payable for the Existing Premises only during such
months, regardless of whether the Expanded Premises Commencement Date occurs
prior to the 29th month of the Lease Term (as set forth in Section 9 of the
Original Summary and without regard to this Second Amendment). Landlord and
tenant hereby agree that the rent abatement contained in Section 3.2 of the
Original Lease shall not apply to the Expansion Space, and that the amortization
of abated rent shall not be modified by the extension of the Lease Term pursuant
to this Second Amendment.

9. Tenant’s Share of Direct Expenses/Management Fee. Notwithstanding anything to
the contrary in the Lease, effective as of the Expanded Premises Commencement
Date and continuing thereafter throughout the Lease Term as extended by this
Second Amendment, Tenant’s Share of Direct Expenses for the Building (i.e., the
Existing Premises as expanded by the Expansion Space) shall be one hundred
percent (100%); and Tenant’s Share of Direct Expenses for the Project shall be
equal to the percentage of the square footage of the Project that is located in
the Building, which is approximately thirty one and 99/100ths percent (31.99%).
In addition, notwithstanding anything to the contrary contained in clause
(vi) of Section 4.2.5 of the Original Lease effective as of January 1, 2012
Landlord’s management fee for the Project will be four percent (4%) of gross
receipts for the Project (i.e., Annual Base Rent and items of regularly
recurring Additional Rent) per year instead of four percent (4%) of all receipts
for Annual Base Rent for the Project per year.

10. Expansion Space Tenant Improvements. The Expansion Space Tenant Improvements
shall be renovated and/or installed and constructed in accordance with the terms
of the Expansion Space Tenant Work Letter.

11. Use of Expansion Space as Temporary Warehouse Space. Tenant and Landlord
hereby agree that during that portion of the Lease Term preceding the
commencement of the New Warehouse License Period (as defined in Section 11(b)
below), and commencing on July 15, 2010 (the “Prior Warehouse License
Commencement Date”), Tenant occupied portions of the Expansion Space for
purposes of storage and warehousing certain personal property and inventory (the
“Expired Temporary Warehouse License”), without a written agreement with
Landlord for such leasing or occupancy thereof. Landlord and Tenant wish to
resolve the Warehouse Claims relating to Tenant’s use of the Expansion Space
during the Expired Warehouse License Period as follows:

(a) Conditional Waiver of Liquidated Claims for Prior Use. In consideration for
Landlord’s agreement to fully and finally settle and release any and all claims
that Landlord may have arising out of the Warehouse Claims (exclusive of the
Surviving Matters), (i) Tenant and Landlord have agreed that Tenant is obligated
to pay to Landlord a lump sum payment in the amount of $258,524.50 (the
“Liquidated Warehouse License Fee”), which is calculated based upon a flat
monthly license fee rate of $16,679.00/month for the 15 1/2-month period during
the term of the Expired Temporary Warehouse License; provided, however, that
(x) as part of the Parties’ mutual settlement of their respective claims
incorporated into the Second Amendment Disputes (exclusive of the Surviving
Matters), and (y) as a portion of the consideration for

 

-9-



--------------------------------------------------------------------------------

Tenant’s agreement to (1) license the Expansion Space during the term of the New
Temporary Warehouse License (as defined in Section 11(b) below), and (2) lease
the Expansion Space (as expanded by the Mezzanine Expansion Improvements) as
part of the Premises for the extended Lease Term pursuant to this Second
Amendment, and (z) provided that Tenant is not in material or monetary default
under the Lease (as amended hereby) prior to the Expanded Premises Commencement
Date (unless such default is timely cured by Tenant, following Tenant’s receipt
of notice of such default, prior to the expiration of the cure period associated
with such default), then Landlord agrees that the Liquidated Warehouse License
Fee is fully satisfied and forever released effective as of the Expanded
Premises Commencement Date, and (ii) the Parties hereby agree that
notwithstanding the releases provided herein, Tenant’s occupancy of the
Expansion Space during the term of the Expired Warehouse License shall remain
subject to all of the Surviving Matters, notwithstanding the waiver and release
of the Liquidated Warehouse License Fee as of the Expanded Premises Commencement
Date, which shall extend back, as obligations of Tenant arising out of the
Original Lease (and without regard to any releases contained in the First
Amendment), to July 15, 2010. In the event of a default by Tenant under the
terms of the Lease (as amended hereby) that results in the early termination of
the Lease, pursuant to the provisions of Section 19.2 of the Original Lease,
prior to the Expanded Premises Commencement Date, the Liquidated Warehouse
License Fee shall become immediately due and payable as part of Landlord’s
damages arising out of the exercise of Landlord’s right to terminate the Lease.

(b) New Warehouse License. Landlord has agreed to license to Tenant, and Tenant
has agreed to license from Landlord, the entirety of the Expansion Space, on a
temporary basis, for the Warehouse License Permitted Uses (as hereinafter
defined) only (the “New Temporary Warehouse License”), during that period (the
“New Warehouse License Period”) that commenced on November 1, 2011 (the “New
Warehouse License Commencement Date”), and continuing thereafter until that date
(the “Warehouse Expiration Date”) which is the earliest of: (i) January 31,
2013; (ii) thirty (30) days after Tenant’s approval of the T.I. Construction
Drawings, as set forth in Section 1.3.7 of the Expansion Space Work Letter, in
the event Tenant timely and promptly delivers Tenant’s Ready to Commence
Construction Notice; and (iii) the date of earlier termination of the New
Temporary Warehouse License pursuant to Tenant’s breach of the limitations on
its use of the Expansion Space to the Warehouse License Permitted Uses during
the New Warehouse License Period, as described in Section 11(c) below. Tenant’s
use of the Expansion Space during the New Warehouse License Period is limited to
warehousing and storage of its personal property therein, and for no other use
or purpose whatsoever, it being agreed by the Parties that in no event shall
Tenant conduct any other business operations (including, without limitation,
general office or research and development and/or laboratory uses) in any
portion of the Expansion Space prior to the Expanded Premises Commencement Date
(the “Warehouse License Permitted Uses”); provided, however, that Landlord’s
staging of materials and equipment in preparation for the construction of the
Expansion Space Tenant Improvements, if authorized by Tenant (which
authorization shall not be unreasonably withheld, conditioned or delayed) to
occur during the New Warehouse License Period shall be considered part of the
Warehouse License Permitted Uses. In connection with Tenant’s Temporary
Warehouse License during the New Warehouse License Period, Tenant shall pay to
Landlord, a monthly license fee (the “New Warehouse License Monthly Fee”) equal
to $16,679.00/month. Such New Warehouse License Monthly Fee shall be payable on
the first (1st) day of each month in advance during the New Warehouse License
Period at the same time and in the same manner as monthly Base Rent for the
Premises; provided that the New Warehouse Monthly Fee for the period between the
New Warehouse License Commencement Date and the last day of the calendar month
in which the Effective Date of this Second Amendment occurs shall be due and
payable concurrent with Tenant’s execution and delivery of this Second Amendment
to Landlord. In the event that the New Warehouse License Monthly Fee is not paid
when due following the Effective date of this Second Amendment, then such
failure shall be considered a monetary default under the Lease, and if such
monetary default is not timely cured by Tenant, Landlord shall have the same
rights as provided in Article 19 of the Original Lease for any other monetary
default under the Lease. The New Warehouse License Monthly Fee shall be deemed
to include Tenant’s Share of all Direct Expenses of the Building and the Project
associated with the Expansion Space only, provided that Tenant shall at all
times during the New Warehouse License Period directly pay (or reimburse
Landlord for) all electricity separately metered or sub-metered to the Expansion
Space (and if such amounts have been previously paid by Landlord, or are billed
to and paid by Landlord following the Effective date of this Second

 

-10-



--------------------------------------------------------------------------------

Amendment, Tenant shall reimburse Landlord for such electricity bills paid by
Landlord within 30 days of receiving a copy of the paid electricity bill from
Landlord).

(c) Warehouse License Permitted Use Violation. Notwithstanding the foregoing or
anything to the contrary contained in this Second Amendment, Landlord shall have
the right to enter the Expansion Space at any time during the New Warehouse
License Period, without prior notice, to verify that Tenant is not occupying or
otherwise using any portion of the Expansion Space for any use or operations
other than the Warehouse License Permitted Uses. If, at anytime during the New
Warehouse License Period, Tenant occupies or otherwise uses any portion of the
Expansion Space for any use or operations other than the Warehouse License
Permitted Uses and Landlord notifies Tenant in writing (the “Use Violation
Notice”) of such violation, and unless Tenant terminates such unauthorized use
or operations within five (5) business days following Tenant’s receipt of the
Use Violation Notice, then Tenant’s New Temporary Warehouse License shall expire
on that date which is five (5) business days after Tenant’s receipt of the Use
Violation Notice (and further provided that following Tenant’s receipt of a
second (2nd) Use Violation Notice from Landlord during the New Warehouse License
Period, which sets forth a factually accurate violation of the Warehouse License
Permitted Uses, Tenant shall have no right to cure such second (2nd) event of
unauthorized use and the New Temporary Warehouse License shall terminate as of
that date which is five (5) business days after Tenant’s receipt of the
applicable Use Violation Notice). In the event that the New Temporary Warehouse
License is terminated pursuant to any Use Violation Notice received by Tenant
during the New Warehouse License Period, the Expanded Premises Commencement Date
shall be deemed to have automatically occurred as set forth in Section 9.3 of
the Original Summary, as modified by Clause (d) of Section 2 above.

(d) Tenant’s license of the Expansion Space pursuant to the New Temporary
Warehouse License shall be subject to all of the terms, conditions and
limitations set forth in the Lease, as amended hereby, regarding the Existing
Premises except as follows:

 

  i. Tenant agrees that Tenant currently licenses and will continue to license
the Expansion Space in its current “as-is” condition;

 

  ii. Tenant shall not be liable for any Direct Expenses attributable to the
square footage of the Expansion Space prior to the Expanded Premises
Commencement Date;

 

  iii. The construction of the Expansion Space Tenant Improvements shall be
subject to the terms and conditions of Tenant Work Letter attached to this
Second Amendment, and the terms and conditions of Article 8 of the Lease shall
be applicable to the Expansion Space only with respect to any alterations made
by or for Tenant to the existing improvements in the Expansion Space (as of the
Effective Date), which are not included in the Landlord’s Work; and

 

  iv. Upon the expiration of the New Temporary Warehouse License, the Expansion
Space shall be incorporated into the Premises in accordance with the terms and
conditions of the Lease as modified by this Second Amendment (and the terms of
this Section 11 governing the use of the Expansion Space pursuant to the New
Temporary Warehouse License shall be superseded by the terms and condition of
Tenant’s leasing of the Expansion Space as part of the Premises).

12. Letter of Credit. On or before the date (the “L/C Increase Date”) that is
the earlier of (a) thirty (30) days after Landlord’s approval or deemed approval
of the T.I. Construction Drawings, if Tenant delivers Tenant’s Ready to Commence
Construction Notice, and (b) January 1, 2013, Tenant shall cause the amount of
security for Tenant’s Lease obligations held by Landlord in the form of a Letter
of Credit to be increased to the Increased Stated Amount (as defined in
Section 12 of the Original Summary, as modified by Clause (g) of Section 2
above); provided, however, that if the Initial Stated Amount is reduced pursuant
to the terms and conditions of Section 21.2 of the Original Lease on any
Adjustment Date occurring prior to the L/C Increase Date, then the Increased
Stated Amount shall be reduced as hereinafter provided. In order to satisfy the
requirement to increase the amount of the Letter(s) of Credit to the Increased
Stated Amount (as the same may be adjusted on any Adjustment Date occurring
prior

 

-11-



--------------------------------------------------------------------------------

to the L/C Increase Date), Tenant shall have the right to elect to either:
(i) increase the Initial Stated Amount of its existing Letter of Credit or
(ii) cause a new Letter of Credit to be issued in the Increased Stated Amount
(as reduced to reflect any Adjustment Date reduction as hereinafter provided),
which new Letter of Credit shall be subject to all the terms and conditions
applicable to Tenant’s existing Letter of Credit, as set forth in Article 21 of
the Original Lease. The schedule of Adjustment Dates set forth in Section 21.2
of the Original Lease is hereby amended as follows with respect to the Increased
Stated Amount required by this Second Amendment:

 

Adjustment Date

   Increased
Stated
Amount  

The second (2nd) anniversary of the Lease Commencement Date

   $ 686,255.81   

The third (3rd) anniversary of the Lease Commencement Date

   $ 514,691.86   

The fourth (4th) anniversary of the Lease Commencement Date

   $ 343,127.90   

The fifth (5th) anniversary of the Lease Commencement Date

   $ 171,563.95   

The sixth (6th) anniversary of the Lease Commencement Date

   $ 0.00   

13. Increased Security Deposit. As an additional inducement for Landlord
entering into this Second Amendment, Tenant shall deposit with Landlord, in
immediately available funds, the following amounts on the following dates:
(a) concurrent with delivery of the Tenant-executed originals of this Second
Amendment to Landlord, the amount required to increase the Security Deposit held
by Landlord under the Original Lease to the amount (i.e., $77,320.10) required
following the Effective Date of this Second Amendment as set forth in Section 12
of the Original Summary as modified in Clause (g) of Section 2 above, (i.e.,
$21,965.66 – the “Initial Additional Security Deposit Amount”); and (b) on or
before the L/C Increase Date, the amount required to increase the Security
Deposit held by Landlord following the Effective Date of this Second Amendment
to the amount (i.e. $104,026.65) required to be deposited with Landlord
following the L/C Increase Date as set forth in Section 12 of the Original
Summary as modified in Clause (g) of Section 2 above, (i.e., $26,706.55– the
“Second Additional Security Deposit Amount”). Tenant’s failure to timely deliver
either the Initial Additional Cash Security Deposit or the Second Additional
Cash Security Deposit as required pursuant to this Section 13 shall constitute
an event of monetary default under the Lease (as amended hereby). The initial
Security Deposit, as increased by the Landlord shall continue to hold the
Security Deposit as increased by the Initial Additional Cash Security Deposit
and the Second Additional Cash Security Deposit, shall be hereinafter referred
to in the Lease as the “Security Deposit”.

14. Other Modifications. Section 14 of the Original Summary and Section 29.24 of
the Original Lease are hereby excluded from this Second Amendment and all
transactions contemplated hereby; Section 1.5 of the Original Lease is hereby
deleted in its entirety and shall be of no further force or effect; and the last
sentence of Section 29.5 is hereby modified as follows:

“Notwithstanding the foregoing, if the Landlord originally named in this Lease
(the “Original Landlord”) assigns or otherwise transfers its fee interest in the
Building prior to (a) substantial completion of the Expansion Space Tenant
Improvements to be completed by Landlord pursuant to the Second Amendment to
this Lease and (b) the distribution of the entire remaining balance of the
Expansion Space Tenant Improvement Allowance (if any) required to be distributed
by Landlord pursuant to the terms and conditions of the Expansion Space Work
Letter for the Expansion Space Tenant Improvements, attached as Exhibit “B” to
the Second Amendment to this Lease, and except to the extent that it has been
finally adjudicated (by any judicial decision, binding arbitration, settlement
agreement or otherwise), that such

 

-12-



--------------------------------------------------------------------------------

Expansion Space Tenant Improvement Allowance (or portion thereof) is not due and
payable by Original Landlord (collectively, the obligations referred to in
clauses (a) and (b) above are referred to in this Section 29.5 as the “Original
LL Requirements”) and further provided that the transferee of Original
Landlord’s fee interest in the Project does not expressly assume Original
Landlord’s obligations respecting the Original LL Requirements in writing, then
Original Landlord shall within ten (10) business days following such assignment
or transfer put into a third party escrow account designated by Original
Landlord (which escrow shall be jointly paid for by Landlord and Tenant) for
distribution to the Contractor (as defined in the Expansion Space Work Letter)
on a progress payment basis pursuant to Tenant’s standard disbursement procedure
for the Expansion Space Tenant Improvements and upon receipt of the appropriate
conditional and/or unconditional lien releases, an amount equal to the balance
of any unpaid portion of the Expansion Space Tenant Improvement Allowance for
the Expansion Space Tenant Improvements.”

15. Notice of Lease Term Dates. Landlord will deliver to Tenant a written notice
in a form similar to Exhibit “D” to the Original Lease, confirming the Expanded
Premises Commencement Date. Tenant agrees to execute and return to Landlord said
commencement letter accurately setting forth the Expanded Premises Commencement
Date within ten (10) business days after Tenant’s receipt thereof.

16. Brokers. Each party represents and warrants to the other that other than
Cassidy Turley representing Landlord (“Landlord’s Broker”) and Hughes Marino
representing Tenant (“Tenant’s Broker”), no other broker, agent or finder
negotiated or was instrumental in negotiating or consummating this Second
Amendment. Landlord shall pay Landlord’s Broker and Tenant shall pay Tenant’s
Broker pursuant to the terms of separate written agreements with respect to each
such party; provided, however, that Landlord and Tenant both agree to reasonably
cooperate with one another in seeking a reduction of the amounts claimed by
Tenant’s Broker as the commission due and payable by Landlord for its
representation of Tenant with respect to this Second Amendment, and Landlord
agrees to reimburse Tenant an amount equal to fifty percent (50%) of the total
commission paid by Tenant to Tenant’s Broker pursuant to this Section 16,
subject to the Parties’ good faith and reasonable agreement on such amount in
advance, which amount will be paid by Landlord to Tenant within thirty (30) days
after Landlord’s receipt of Tenant’s written request therefor (which request
must be accompanied by evidence of payment and a written acknowledgement from
Tenant’s Broker that the commission payable to Tenant’s Broker in connection
with this Second Amendment and the transactions contemplated herein have been
paid in full).

17. Representation of Tenant; Representation of Landlord. Tenant represents and
warrants to Landlord that: (a) Tenant is properly formed and validly existing
under the laws of the state in which Tenant is formed and Tenant is authorized
to transact business in the state in which the Building is located; and (b) each
person (and both persons if more than one signs) signing this Second Amendment
on behalf of Tenant is duly and validly authorized to do so. Landlord hereby
represents and warrants to Tenant that: (i) Landlord has received or will
receive (prior to Landlord’s delivery of the fully-executed originals of this
Second Amendment to Tenant) any required consent of its existing lender, as
required by the Subordination, Non-Disturbance and Attornment Agreement dated as
of February 5, 2010 and recorded on February 11, 2010 as Document
No. 2010-0070838 in the Official Records of the San Diego County Recorder’s
Office (the “SNDA”); and (ii) each person (and both persons if more than one
signs) signing this Second Amendment on behalf of Landlord is duly and validly
authorized to do so.

18. Release and Surviving Matters.

a. Mutual Release. As additional material consideration for Landlord’s and
Tenant’s mutual agreement to enter into this Second Amendment, and except for
the rights, duties and obligation created by this Second Amendment, and
conditioned on the performance by the Parties of their respective obligations
under the provisions of the Lease as modified by this Second Amendment, Tenant
and Landlord agree to hereby fully and forever releases and discharges one
another (and all of their respective affiliates, predecessors, successors and
agents)

 

-13-



--------------------------------------------------------------------------------

from any and all causes of action, changes, losses, damages, claims, demands,
obligations and liabilities whatsoever in law or in equity that either Tenant or
Landlord has or ever had as of the date of this Second Amendment against the
other Party, whether known or unknown, including, without limitation the Second
Amendment Disputes, excluding, however, the Surviving Matters (as defined
below), which are expressly reserved by Landlord as liabilities of the Tenant
for the remainder of the extended Lease Term, and for any period following the
expiration or earlier termination of the Lease that such Surviving Matters may
survive the Lease as expressly provided therein, and except for the Surviving
Matters, Landlord and Tenant mutually covenant and agree that all actual and
alleged defaults relating thereto are hereby cured and deemed null and void for
purposes of referencing any prior defaults in the Lease. With respect to the
matters released in this Section 18, Landlord and Tenant each expressly waives
all rights under the provisions of California Civil Code Section 1542, which
provides: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

Landlord and Tenant hereby acknowledge that each of them has respectively
received the advice of legal counsel with respect to the aforementioned release
and waiver and understands the terms thereof.

b. Surviving Matters. The term “Surviving Matters” shall mean and refer only to
the following matters (all of which shall, notwithstanding anything to the
contrary in this Second Amendment, be deemed to expressly survive the mutual
release set forth in Section 18.1 above): (i) the covenants and obligations of
(A) Section 10.1 of the Original Lease, but only to the extent of the covenants
and obligations to indemnify, defend and hold harmless Landlord and its
employees and agents from and against any claims for bodily or personal injury
or property damage that occurred with respect to Tenant’s use of the Expansion
Space prior to the New Warehouse License Commencement Date (subject, however, to
the exceptions set forth in said Section 10.1), including Tenant’s obligation to
maintain insurance coverage with respect to such claims pursuant to
Section 10.3.1 of the Original Lease, and (B) Section 5.3 of the Original Lease
relating to Tenant’s prior use of the Expansion Space; (ii) the covenants and
obligations of Section 24.1 of the Original Lease, relating to Tenant’s
violation of any Laws in its prior use and occupancy of the expansion Space; and
(iii) any other rights, obligations, liabilities, covenants, representations
and/or warranties expressly created or reserved in this Second Amendment with
respect to the Expansion Space.

19. Counterparts and Fax/Email/Electronic Signatures. This Second Amendment may
be executed in counterparts, each of which shall be deemed an original, but such
counterparts, when taken together, shall constitute one agreement. This Second
Amendment may be executed by a party’s signature transmitted by facsimile
(“fax”) or email or by a party’s electronic signature, and copies of this Second
Amendment executed and delivered by means of faxed or emailed copies of
signatures or originals of this Second Amendment executed by electronic
signature shall have the same force and effect as copies hereof executed and
delivered with original wet signatures. All parties hereto may rely upon faxed,
emailed or electronic signatures as if such signatures were original wet
signatures. Any party executing and delivering this Second Amendment by fax or
email shall promptly thereafter deliver a counterpart signature page of this
Second Amendment containing said party’s original signature. All parties hereto
agree that a faxed or emailed signature page or an electronic signature may be
introduced into evidence in any proceeding arising out of or related to this
Second Amendment as if it were an original wet signature page.

20. No Further Modification. Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall continue to apply and shall
remain unmodified and in full force and effect. Effective as of the date hereof,
all references to the “Lease” shall refer to the Lease as amended by this Second
Amendment.

[SIGNATURES ATTACHED HERETO]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“Landlord”: THE CAMPUS CARLSBAD, LLC,
a Delaware limited liability company By:   NEWPORT NATIONAL / THE CAMPUS
CARLSBAD, LLC, a California limited liability Its:   Managing Member   By:  
Newport National Corporation,
a California corporation,
Its Manager     By:   

 

       Scott R. Brusseau, President “Tenant:” CLINICAL MICRO SENSORS, INC.,
a Delaware corporation dba GENMARK DIAGNOSTICS *By:  

 

Name:  

 

Title:  

 

 

* NOTE:

   Because Tenant is a corporation incorporated in a state other than
California, Tenant shall deliver to Landlord a certified copy of a corporate
resolution in a form reasonably acceptable to Landlord authorizing the
signatory(ies) to execute this Second Amendment to Lease.

 

-15-



--------------------------------------------------------------------------------

EXHIBIT “A”

DEPICTION OF EXPANSION SPACE

 

LOGO [g270238g46s54.jpg]

 

EXHIBIT “A”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B”

EXPANSION SPACE TENANT WORK LETTER

THE CAMPUS CARLSBAD, LLC, a Delaware limited liability company (“Landlord”) and
CLINICAL MICRO SENSORS, INC., a Delaware corporation dba “GENMARK DIAGNOSTICS,
INC.” (“Tenant”) as of this 18th day of January, 2012, are executing
simultaneously with this Tenant work letter (“Work Letter”), a written
Settlement and Release Agreement and Second Amendment to Lease (“Second
Amendment”) covering the Expansion Space as described in the Second Amendment.

This Work Letter defines the scope of tenant improvements and mezzanine
expansion work that Landlord is to construct at the Expansion Space only.

This Work Letter is part of the Lease (as defined in the Second Amendment and
amended thereby) and is subject to its terms and conditions. Terms which have
initial capital letters and are not otherwise defined in this Work Letter shall
have the meanings given them in the Second Amendment. In consideration of the
mutual covenants herein, Landlord and Tenant mutually agree as set forth below.

SECTION 1 — IMPROVEMENTS; PLANNING AND DOCUMENTS

1.1 Construction of Tenant Improvements and Tenant Work.

1.1.1 Construction of Tenant Improvements. As part of the Landlord’s Work,
Landlord agrees to furnish, at Tenant’s sole cost and expense, but subject to
reimbursement of a portion thereof from the Tenant Improvement Allowance (as
provided in Section 3.1 below), all of the material, labor and equipment as may
be reasonably necessary to construct the Tenant Improvements (as such term is
defined in Section 1.3.6 below and referring to the Expansion Space Tenant
Improvements (as defined in Section 3 of the Second Amendment only) in
substantial conformance with the T.I. Plans and Specifications (as such term is
defined in Section 1.3.8 below).

1.1.2 Construction of Tenant Work. Tenant Work (defined below) shall be
furnished and installed by Tenant at Tenant’s sole cost and expense.

1.2 Construction of Landlord’s Work. The “Landlord’s Work” shall mean and
consist of the Landlord Mezzanine Work (as defined in Section 6 of the Second
Amendment, and as provided in Section 1.3.1 below) and the Tenant Improvements
(as defined in Section 1.3.6, as provided in Section 1.1.1 above). Subject to
the terms and conditions of this Work Letter, Landlord agrees to furnish all of
the material, labor and equipment as may be reasonably necessary to construct
the Landlord’s Work in substantial conformance with the T.I. Plans and
Specifications (as such term is defined in Section 1.3.8 below). Landlord shall
use its commercially reasonable efforts to endeavor to achieve Substantial
Completion (as such term is defined below) of the Landlord’s Work by July 1,
2013 (the “Estimated Date of Substantial Completion”).

1.3 Plans and Specifications.

1.3.1 Landlord’s Mezzanine Work. Landlord’s Mezzanine Work shall have the
meaning ascribed to it in Section 6 of the Second Amendment and shall be
completed by Landlord, at Landlord’s sole cost and expense (except as
hereinafter provided) at Landlord’s sole cost and expense pursuant to the T.I.
Plans and Specifications relating to the same. Landlord’s Mezzanine Work will be
completed by Landlord as a bid alternate to the T.I. Plans and Specifications
and Landlord and Tenant agree and acknowledge that the Contractor (as defined in
Section 3.3.3 below) selected to construct the Tenant Improvements will complete
Landlord’s Mezzanine Work pursuant to Landlord’s reasonable construction
schedule but concurrently with the construction of the Tenant Improvements.

1.3.2 Intentionally Omitted.

1.3.3 Space Plan. “Space Plan” shall mean a layout of the Landlord’s Work in the
entire Expansion Space as prepared by Designcorp (“Architect”), incorporating
the

 

EXHIBIT “B”

Page 1 of 14



--------------------------------------------------------------------------------

Manufacturing/Lab Layout (as provide in Section 1.3.3(a) below), and designating
the location and preliminary design of all counters, fixtures, demising walls
(it being agreed that the Tenant Improvements must include the installation of
two (2) new stairs to the mezzanine located in the Expansion Space (as expanded
by Landlord’s Mezzanine Work), related stairway partitions and two (2) skylights
over such new stairs) to be included in the Expansion Space as the Tenant
Improvements (collectively, the Stairs & Skylights). The Space Plan shall
include the entirety of the Expansion Space with a warehouse component
comprising not more than a total of 5,000 square feet of the Expansion Space),
including, without limitation (i) the MEP/Lab Program and the Manufacturing/Lab
Layout (as hereinafter defined), as prepared by Tenant’s MEP/Lab Consultant(s)
(as hereinafter defined) in coordination with the Architect, (ii) a detailed
description of all other fixtures and equipment required by Tenant as part of
the Tenant Improvements (including locations of the same) contained in the
Expansion Space such that mechanical, plumbing and electrical loads may be
calculated and construction/engineering drawings may be produced and (iii) a
detailed description of the Landlord’s Mezzanine Work as set forth in Section 6
of the Second Amendment (which shall be included as a bid alternate and paid for
by Landlord as set forth in Section 6 of the Second Amendment).

(a) Manufacturing/Lab Layout. Tenant shall submit a list of one or more
consultants (but not more than a total of three (3) consultants), comprising a
third (3rd) party architect and/or engineers and/or other qualified consultants
retained separately by Tenant for the purpose of the Manufacturing/Lab Layout
and the MEP/Lab Program and reasonably approved in advance by Landlord
(collectively, the “Tenant’s MEP Consultant(s)”), it being agreed that Tenant
shall submit the proposed Tenant’s MEP Consultant(s) designated by Tenant to
perform the design work associated with the MEP/Lab Layout by written notice to
Landlord on or before that date which is the earlier of (a) May 1, 2012 and
(b) concurrently with delivery of Tenant’s Ready to Commence Construction Notice
(as defined in 1.3.3(b) below). Landlord’s failure to approve or reasonably
disapprove any of the Tenant’s MEP Consultant(s) within five (5) business days
following receipt of such notice (or any subsequent notice adding or replacing
any Tenant’s MEP Consultant(s) retained by Tenant) shall be deemed Landlord’s
approval of the subject Tenant’s MEP Consultant(s) submitted to Landlord for its
approval. Following Landlord’s approval (or deemed approval) of each of the
Tenant’s MEP Consultant(s) for the Manufacturing/Lab Layout design work, Tenant
shall arrange for those MEP/Lab Consultant(s) participation in the Landlord’s
space planning meetings (as described in Section 1.3.3(b) below) as required for
the Manufacturing/Lab Layout to be completed and delivered to Architect, for
incorporation into the Space Plans, on or before that date (the
“Manufacturing/Lab Layout Deadline”) which is the earlier of: (i) July 1, 2012,
and (ii) thirty (30) days after Tenant’s delivery of Tenant’s Ready to Commence
Construction Notice (if Tenant elects to deliver such a notice); provided that
any delays in the completion of the Space Plans that are caused by Tenant’s
failure to engage the Tenant’s MEP Consultant(s) or any of them unless and as
required or to thereafter cause such Tenant’s MEP Consultant(s) to act
reasonably in coordinating the design of the Manufacturing/Lab Layout with the
Architect during the Space Planning Period (as defined in Section 1.3.3(b)
below) shall be a Tenant Delay to the extent completion of the Space Plans are
delayed beyond the Scheduled Space Plan Completion Date (as defined in
Section 1.3.3(b) below) as a result of such Tenant Delays. The
“Manufacturing/Lab Layout” shall consist of the preliminary design and layout of
the manufacturing, lab and warehouse areas of the Expansion Space, showing the
general location of Tenant’s manufacturing and lab equipment, warehouse
improvements and laboratory space, along with preliminary mechanical, electrical
and plumbing system improvements and alterations for Tenant’s manufacturing, lab
and warehouse operations, as well as the location and specification of all
equipment and their requirements in the manufacturing, lab and warehouse areas
of the Expansion Space.

(b) Space Planning Period. Architect shall be retained by Landlord to prepare
the Space Plan on or before June 1, 2012 (the “Space Planning Commencement
Date”), and commencing on June 1, 2012 and thereafter on a weekly basis (or such
other basis as Landlord and Architect shall reasonably require) Tenant’s
Representative (as identified in this Work Letter below) and the Tenant’s MEP
Consultant(s) (as required by Tenant, if the meeting pertains to the
Manufacturing/Lab Layout) shall meet with Landlord and Landlord’s Architect for
purposes of commencing preparation of and thereafter diligently pursuing to
completion the Space Plan such that the Space Plan shall be fully approved by
Landlord and Tenant on or before September 1, 2012 (as such date may be
accelerated pursuant to the following sentence, the “Scheduled Space Plan
Completion Date”; with the period between the Space Planning Commencement Date
and the date of final approval (or deemed approval) of the Space Plan by

 

EXHIBIT “B”

Page 2 of 14



--------------------------------------------------------------------------------

Tenant (as hereinafter provided) sometimes referred to herein as the “Space
Planning Period”). However, Landlord and Tenant hereby agree that Tenant in its
sole election may elect to accelerate the Estimated Date of Substantial
Completion and consequently, the July 1, 2013 date set forth in clause (i) of
Section 9.3 of the Summary (as modified by Clause (d) of the Second Amendment),
and the Expanded Premises Commencement Date to an earlier date by delivering
written notice to Landlord (“Tenant’s Ready to Commence Construction Notice”) to
Landlord prior to May 1, 2012 in which event the May 1, 2012 and June 1, 2012
dates set forth in this Section 1.3.3 above and consequently, the July 1, 2013
date set forth in clause (i) of Section 9.3 of the Summary (as modified by
Clause (d) of the Second Amendment), and the Expanded Premises Commencement Date
(and every other date in this Work Letter for completion of any requirement or
delivery of any deliverable as an obligation of Landlord or Tenant or any of
their respective agents, employees and contractors under this Work Letter) will
be advanced by one day for each day prior to May 1, 2012 on which Tenant
delivers the Tenant’s Ready to Commence Construction Notice to Landlord in
accordance with this Section 1.3.3(b). Tenant shall approve or reasonably
disapprove the Space Plan or any revisions thereto within five (5) business days
after Landlord or Architect delivers the Space Plan or such revisions to Tenant.
Tenant’s failure to reasonably disapprove the Space Plan or any revisions
thereto by written notice to Landlord (which notice shall specify in detail the
reasonable reasons for Tenant’s disapproval) within said five (5) business day
period shall be deemed to constitute Tenant’s approval of the Space Plan or such
revisions.

1.3.4 MEP/Lab Program. “MEP/Lab Program” shall mean a final layout of the
manufacturing, lab and warehouse space (which will ultimately be consistent with
the Manufacturing/Lab Layout), and designation of all required details and
specifications relating to Tenant’s proposed mechanical, electrical and plumbing
and lab uses, and warehouse improvements, in the Expansion Space, such that
mechanical, plumbing and electrical loads may be calculated and MEP fully
engineered drawings may be produced. The MEP/Lab Program shall be prepared by
Tenant’s MEP Consultant(s) and submitted to Landlord on or before June 1, 2013.
The Manufacturing/Lab Layout shall be prepared by Tenant’s MEP Consultant(s) and
submitted to Landlord on or before July 1, 2012 as set forth in Section 1.3.3
above, so that MEP/Lab Program and Manufacturing/Lab Layout (both of which shall
have been fully approved by Tenant) is completed during the Space Planning
Period. Landlord’s approval of the MEP/Lab Program shall not be unreasonably
withheld. Landlord may approve or reasonably disapprove the MEP/Lab Program in a
writing delivered to Tenant within five (5) business days of Landlord’s receipt
of the MEP/Lab Program. If Landlord expressly and reasonably disapproves the
MEP/Lab Program, then Landlord shall, as part of its disapproval notice,
(x) approve those portions which are acceptable, and (y) disapprove those
portions which are not acceptable, specifying the reasons for such disapproval
and describing the changes Landlord requests for each item disapproved.
Landlord’s failure to deliver its approval or reasonable disapproval notice
within such five (5) business day period shall be deemed Landlord’s approval of
the MEP/Lab Program so submitted. Within ten (10) business days following
Landlord’s reasonable disapproval of any portion of MEP/Lab Program, Tenant
shall have the MEP/Lab Program revised to incorporate the changes requested by
Landlord and deliver the revised MEP/Lab Program to Landlord for Landlord’s
review and approval pursuant to the procedure set forth above. This process
shall be repeated until the MEP/Lab Program is approved.

1.3.5 MEP Fully Engineered Drawings. “MEP Fully Engineered Drawings” shall mean
a complete set of engineered MEP drawings, reflecting the final design of the
MEP mechanical, plumbing and electrical to be incorporated into the T.I.
Construction Drawings and incorporating the MEP/Lab Program as approved (or
deemed approved) by Landlord. The MEP Fully Engineered Drawings shall be
prepared by third (3rd) party engineers retained by Landlord for such purpose,
in consultation with the Tenant’s MEP Consultant(s), if Tenant so requests.
Landlord shall use commercially reasonable efforts to cause the MEP Fully
Engineered Drawings to be completed within forty-five (45) days following
Landlord’s approval (or deemed approval of Tenant’s Manufacturing/Lab Layout.
Tenant shall approve or reasonably disapprove the MEP Fully Engineered Drawings
or any revisions thereto within five (5) business days after Landlord or
Landlord’s third (3rd) party consultant delivers the MEP Fully Engineered
Drawings or such revisions to Tenant. If Tenant expressly and reasonably
disapproves the MEP Fully Engineered Drawings, then Tenant shall, as part of its
disapproval notice, (a) approve those portions which are acceptable, and
(b) disapprove those portions which are not acceptable, specifying the reasons
for such disapproval and describing the changes Tenant requests for each item
disapproved. Tenant’s failure to reasonably disapprove the MEP Fully Engineered

 

EXHIBIT “B”

Page 3 of 14



--------------------------------------------------------------------------------

Drawings or any revisions thereto by written notice to Landlord (which notice
shall specify in detail the reasonable reasons for Tenant’s disapproval) within
said five (5) business day period shall be deemed to constitute Tenant’s
approval of the MEP Fully Engineered Drawings or such revisions.

1.3.6 Tenant Improvements. “Tenant Improvements” shall mean those portions of
the Expansion Space identified in the T.I. Plans and Specifications (as are
generally consistent with the Space Plan), which are the responsibility of
Contractor to construct. The Tenant Improvements shall be based on the approved
T.I. Plans and Specifications utilizing Landlord’s Building Standards (as such
term is defined in Section 8.2 of the Original Lease) described on Exhibit “I”
attached to the Original Lease and incorporated herein; provided, however, that
such improvements may be upgraded subject to Landlord’s prior written consent
and the terms of this Work Letter. Landlord and Tenant hereby agree that any
improvements depicted or specified in the MEP/Lab Program and Manufacturing/Lab
Layout as approved (or deemed approved) by Landlord shall be incorporated into
the T.I. Plans and Specifications for the Tenant Improvements by Architect
irrespective of whether such improvements are non-Building Standard (with the
understanding that Landlord shall raise any such objections at the time of its
approval or disapproval of the MEP/Lab Design, and not thereafter if the MEP/Lab
Design is approved or deemed approved).

1.3.7 T.I. Construction Drawings. “T.I. Construction Drawings” shall mean 1/4 or
1/8 scale construction drawings for the Tenant Improvements containing all
information reasonably necessary to construct the Tenant Improvements, which
drawings shall be consistent with the approved Space Plan, the approved MEP/Lab
Program, and the approved MEP Fully Engineered Drawings.

1.3.8 T.I. Plans and Specifications. “T.I. Plans and Specifications” shall mean
collectively the approved (or deemed approved) Space Plan, the approved MEP/Lab
Program, the approved MEP Fully Engineered Drawings and the T.I. Construction
Drawings, and all related plans, drawings, specifications and notes developed or
prepared in connection therewith.

1.3.7 Preparation of Tenant Improvement Documents.

1.3.7.1 Architect. As set forth in Section 1.3.3, Landlord and Tenant have
mutually agreed that Landlord shall engage Designcorp for the preparation of the
Space Plan and the T.I. Construction Drawings.

1.3.7.2 T.I. Construction Drawings. Landlord shall deliver to Tenant the
proposed T.I. Construction Drawings on or before the date that is ten (10) weeks
following the date upon which the Space Plan shall have been fully approved or
deemed approved by Landlord and Tenant. The T.I. Construction Drawings shall be
subject to the approval of Landlord and Tenant, which approval shall not be
unreasonably withheld (it being agreed that it shall not be unreasonable for
Tenant to withheld its approval if the T.I. Construction Drawings materially
deviate from the approved (or deemed approved) MEP Program, Manufacturing/Lab
Layout and/or Space Plan). Landlord or Tenant may approve or disapprove the T.I.
Construction Drawings in a writing delivered to Landlord or Tenant, as the case
may be, within five (5) business days of such party’s receipt of the T.I.
Construction Drawings. If Landlord or Tenant expressly disapproves the T.I.
Construction Drawings, then Landlord or Tenant, as the case may be, shall, as
part of its disapproval notice, (i) approve those portions which are acceptable,
and (ii) disapprove those portions which are not acceptable, specifying the
reasons for such disapproval and describing the changes the disapproving party
requests for each item disapproved, provided Tenant may only disapprove the T.I.
Construction Drawings if same materially deviates from the Space Plan approved
by Tenant pursuant to this Work Letter (as determined by Tenant in its
reasonable discretion). Landlord or Tenant’s failure to deliver its approval or
disapproval notice within such five (5) business day period shall be deemed such
party’s approval of the T.I. Construction Drawings so submitted. Within ten
(10) business days following either party’s disapproval of any portion of the
T.I. Construction Drawings, Landlord shall have the T.I. Construction Drawings
revised to incorporate the changes requested by the disapproving party and
deliver the revised T.I. Construction Drawings to both Landlord and Tenant.
Tenant acknowledges that Landlord is relying on Tenant’s timely submittal of the
MEP/Lab Program and Manufacturing/Lab Layout and approval of the T.I.
Construction Drawings in order to allow Landlord to attempt to deliver the
Expansion Space on the Estimated Date of Substantial Completion. Accordingly,
for each day which passes after the date(s)/time

 

EXHIBIT “B”

Page 4 of 14



--------------------------------------------------------------------------------

frames required for performance for such delivery of the MEP/Lab Program and
Manufacturing/Lab Layout and/or approval of the Space Plan, the MEP Fully
Engineered Drawings and the T.I. Construction Drawings, but prior to Tenant
performing such obligations, shall constitute a Tenant Delay (as such term is
defined hereinbelow).

1.3.7.3 Ownership. Tenant hereby assigns to Landlord all of Tenant’s present and
future right, title and interest in and to the T.I. Plans and Specifications,
including, without limitation, the Space Plan, the MEP/Lab Program, the MEP
Fully Engineered Drawings and the T.I. Construction Drawings.

1.4 Building Permits. Landlord shall be responsible for seeking a building
permit necessary for the construction of the Tenant Improvements. Tenant shall
be responsible for obtaining all other permits and governmental approvals
relating to Tenant’s operations in the Expansion Space (including, by way of
example only, any hazardous materials permits and FDA approvals). Landlord shall
pay for such building permit relating to the Tenant Improvements only out of the
Tenant Improvement Allowance. If a change to the approved T.I. Plans and
Specifications is required by any governmental authority as a condition to
obtaining a building permit, such change shall be made to the T.I. Plans and
Specifications and deemed to have been approved by Tenant. Any increase in
construction cost due to such change shall be charged to the Tenant Improvement
Allowance, or, if the Estimated Construction Costs exceeds the sum of the Tenant
Improvement Allowance, then such excess shall be deemed an Excess Cost (as such
term is defined herein) to be paid by Tenant, however, the same shall be due and
payable by Tenant within five (5) days of Landlord’s request therefor for
purposes of timely obtaining the applicable building permit or other
approval(s). The parties shall cooperate with each other as may be reasonably
necessary to obtain the building permit and any and all other approvals, as
appropriate. Landlord shall use its commercially reasonable efforts to obtain
the necessary building permits and approvals for the approved T.I. Plans and
Specifications by the date which is four (4) weeks following Tenants approval or
deemed approval of the final approved T.I. Construction Drawings. Tenant
acknowledges that Landlord is relying upon the timely acquisition of the Tenant
Improvements building permits and approvals so that Landlord may attempt to
Substantially Complete the Tenant Improvements by the Estimated Date of
Substantial Completion.

1.5 Condition of Expansion Space; Limitation. Except as may otherwise expressly
be provided in the Second Amendment and this Work Letter (and without affecting
Landlord’s obligations under Section 1.2 of the Original Lease, or any other
warranty of Landlord contained therein with respect to the Building or Project),
Landlord makes no express or implied warranties or representations to Tenant
with regard to the Expansion Space or the Project. However, Landlord shall
deliver the Premises in the condition required by the Second Amendment and this
Work Letter.

1.6 Approvals. After approval (or deemed approval) of the Space Plan, MEP/Lab
Program, Manufacturing/Lab Layout, MEP Fully Engineered Drawings and the T.I.
Plans and Specifications as provided herein, no changes, modifications or
alterations may be made thereto by either Tenant or Landlord without the prior
written consent of the other party to this Work Letter, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, however, that
Tenant’s consent shall not be required (but notice shall be provided to Tenant’s
Representative) for any changes (a) that are required by any governmental agency
with jurisdiction over the Building, or the applicable standards of the American
Insurance Association (formerly, the National Board of Fire Underwriters) and
the National Electrical Code as required by Landlord’s insurance carrier for the
issuance of insurance policies required to be maintained under the Lease; (b) as
a result of field conditions, or (c) to substitute reasonably equivalent
materials to avoid unanticipated delays, strikes or shortages, or (d) do not
otherwise (i) materially deviate from the T.I. Plans and Specifications (as
determined by Landlord in its reasonable discretion), or (ii) result in any
material increased cost to Tenant for the Landlord’s Work (“Authorized Change
Directives”); provided that for purposes of clause (b)(iii) of the foregoing
limitations on Authorized Change Directives, changes that do not exceed $15,000
per change order line item, or $70,000 in the aggregate, which Landlord
reasonably determines are reasonably required to achieve Substantial Completion
of the Tenant Improvements on or before July 1, 2013 shall not be considered to
materially increase the cost to Tenant of the Landlord’s Work. The costs of any
such Authorized Change Directives, and any Change Order requested by Tenant and
approved by Landlord, to the T.I. Plans and Specifications are to be included
within the Landlord Costs (as such term is defined below) with any excess to be
paid by Tenant as

 

EXHIBIT “B”

Page 5 of 14



--------------------------------------------------------------------------------

Excess Costs (defined below). Any changes to the T.I. Plans and Specifications
requested by Tenant after approval thereof, other than any changes as may be
made by Landlord pursuant to clauses (a), (b), (c) and/or (d) above in this
Section 1.6, shall constitute a Change Order (as such term is defined below).

1.7 Costs. All costs and fees associated with the preparation of the T.I. Plans
and Specifications, including, without limitation, all consultant or
subcontractor design fees shall be paid for out of the Tenant Improvement
Allowance in accordance with Section 3 below, except as may be expressly set
forth otherwise herein. The Space Plan, T.I. Construction Drawings and T.I.
Plans and Specifications shall be prepared by Architect (provided that the
Manufacturing/Lab Layout and the MEP/Lab Program shall be prepared by Tenant’s
third (3rd) party consultant as set forth above and the MEP Fully Engineered
Drawings shall be prepared by Landlord’s third (3rd) party consultant(s) as set
forth above) or as otherwise agreed in a separate writing signed by Landlord and
Tenant.

1.8 SDG&E Savings by Design. Tenant acknowledges that Landlord desires to
participate in the San Diego Gas and Electric (“SDG&E”) Savings by Design
program (“Program”). Tenant agrees to reasonably cooperate with Landlord in
incorporating such applicable Program standards within the design and
specifications for the Tenant Improvements (the “Incorporated Program Items”).
Tenant shall be entitled to a refund of Tenant’s proportionate share of any
refund actually received by Landlord in connection with such Program to the
extent such refund is awarded in connection with the completion of the initial
Tenant Improvements.

SECTION 2 — TENANT IMPROVEMENTS

2.1 Tenant Improvements. The Tenant Improvements are and shall become Landlord’s
property and shall be surrendered to Landlord upon expiration or earlier
termination of the Lease in accordance with the provisions of the Lease.

2.2 Expansion Space Furnishings. It is expressly understood that Landlord’s
obligation to construct Tenant Improvements in the Expansion Space is limited to
construction of the Tenant Improvements specifically contemplated by the T.I.
Plans and Specifications to be constructed by Landlord. Tenant shall be solely
responsible for the performance and expense of the design, layout, provision,
delivery, permitting and installation of any furniture, furnishings, equipment,
and any other personal property Tenant will use at the Expansion Space.

SECTION 3 — TENANT IMPROVEMENT ALLOWANCE—COSTS

3.1 Tenant Improvement Allowance. Landlord has agreed to contribute a one-time
tenant improvement allowance for the cost of preparing the T.I. Plans and
Specifications related to Tenant Improvements and toward the cost of
constructing the Tenant Improvements, (including, but not limited to, any
necessary permits and approvals, and any necessary demolition work but excluding
any costs of furniture, trade fixtures, equipment or personal property and/or
any non-Building Standard improvements, all of which shall be Tenant’s sole
responsibility) in an amount up to but not exceeding Sixty-One and 06/100
Dollars ($61.06) per square foot of the Expansion Space (“Tenant Improvement
Allowance”). The Tenant Improvement Allowance is based on the square feet of the
Expansion Space, and the calculation of square feet for the Expansion Space
shall be as determined by Landlord (but subject to Section 6 of the Second
Amendment). Notwithstanding any provisions of the Lease or this Work Letter to
the contrary, Tenant shall be solely responsible for, and shall pay upon billing
therefor, any and all costs and expenses relating in any way to the Tenant
Improvements (including, but not limited to, the design, permitting and
construction thereof) in excess of the Tenant Improvement Allowance with respect
to the work of construction of the Tenant Improvements by Landlord’s Contractor
(“Excess Costs”). The total of all costs to be incurred by Landlord in
connection with the design and construction of the Tenant Improvements
(including, without limitation, the costs to prepare the T.I. Plans and
specifications, the obtainment of permits and completion of other
pre-construction work relating to the Tenant Improvements) shall be referred to
as “Landlord Costs” and Landlord’s contribution toward Landlord’s Costs shall be
limited to the Tenant Improvement Allowance.

3.2 Intentionally Omitted.

 

EXHIBIT “B”

Page 6 of 14



--------------------------------------------------------------------------------

3.3 Cost of Tenant Improvement Work.

3.3.1 Reserved.

3.3.2 Reserved.

3.3.3 Obtaining Estimated Construction Cost. The contractor to be retained by
Landlord as the contractor to construct the Tenant Improvements (“Contractor” or
“Landlord’s Contractor”) shall be selected pursuant to the following procedure.
Within three (3) business days following Landlord’s and Tenant approval (or
deemed approval) of the T.I. Construction Drawings, Landlord shall instruct
Architect to deliver the T.I. Construction Drawings to the City of Carlsbad for
review and to at least five (5) general contractors mutually selected by
Landlord and Tenant. Each such contractor shall be invited to submit a bid (on
such bid form as Landlord shall designate either as a stipulated sum or a
guaranteed maximum price) to construct the Tenant Improvements. Each contractor
shall be notified in the bid package of the time schedule for construction of
the Tenant Improvements. All of the contractors submitting bids will obtain at
least two (2) bids from each trade, provided Landlord shall have the right to
designate the subcontractors to be utilized in connection with work affecting
the Building Structure and/or the Systems and Equipment. The bids shall be
submitted promptly to Landlord and a reconciliation shall be performed by
Landlord to adjust inconsistent or incorrect assumptions so that a like-kind
comparison can be made and a low bidder determined. All bids and Landlord’s
reconciliation will be “open book” and shared fully with Tenant. Landlord shall
select the Contractor, subject to Tenant’s reasonable approval of such
Contractor. The estimated cost of the Tenant Improvements set forth in the bid
of the Contractor (as selected pursuant to the foregoing procedure), along with
all other costs related to the Tenant Improvements shall be referred to herein
as the “Estimated Construction Cost” and Landlord shall deliver written notice
(“Estimated Construction Cost Notice”) of the same to Tenant.

3.3.4 Approval of Estimated Construction Cost by Tenant. Tenant shall, within
three (3) business days of receipt of the Estimated Construction Cost Notice,
either: (i) agree in writing to pay the amount by which the Estimated
Construction Cost exceeds the sum of the Tenant Improvement Allowance
(“Additional Cost”), such payment of the Additional Cost to be made in a cash
lump sum within five (5) business days following Tenant’s receipt of the
Estimated Construction Cost Notice, or (ii) revise the T.I. Plans and
Specifications (in a manner reasonably acceptable to Landlord) so that the
Estimated Construction Cost is either (a) no more than the Tenant Improvement
Allowance, or (b) in excess of the Tenant Improvement Allowance, by no more than
the amount of Additional Cost which Tenant agrees to pay, such payment of the
Additional Cost to be made in a cash lump sum within five (5) business days
following Tenant’s receipt of the Estimated Construction Cost Notice. If Tenant
elects to revise the T.I. Plans and Specifications in order to reduce the
Estimated Construction Cost, the period of time between the date following
Tenant’s election to revise the T.I. Plans and Specifications and the date of
the approval of the revised Estimated Construction Cost by Tenant shall
constitute a Tenant Delay. The failure of Tenant to so respond within the three
(3) business day period following receipt of the Estimated Construction Cost
Notice shall be a Tenant Delay as to each day thereafter until Tenant so
responds in writing. Upon approval by Tenant, Landlord shall be authorized to
proceed with the Tenant Improvements in accordance with the approved T.I. Plans
and Specifications. All costs arising out of any changes to the T.I. Plans and
Specifications and/or the Estimated Construction Cost (except to the extent
attributable to any deviation from the T.I. Construction Drawings approved by
Tenant or otherwise required by Applicable Law), including, without limitation,
any re-engineering, estimating, printing of drawings, costs of any space
planner, architect, tenant improvement coordinator, engineering consultants and
other consultants, management, and any other incidental expenses made pursuant
to such Tenant requests, shall be chargeable against the Tenant Improvement
Allowance, with any excess to be paid by Tenant as Excess Costs.

3.4 Landlord Costs for Tenant Improvements. Any and all costs incurred by
Landlord in connection with the design, construction and installation of the
Tenant Improvements in conformance with the T.I. Plans and Specifications and
this Work Letter, including, but not limited to, any demolition or modification
of any existing improvements as may be necessary to accomplish construction of
the Tenant Improvements in conformance with the T.I. Plans and Specifications,
and any other measures taken by Landlord to accomplish Landlord’s construction
of the Tenant Improvements, including but not limited to governmental permits
and approvals, shall be chargeable against the Tenant Improvement Allowance,
with any

 

EXHIBIT “B”

Page 7 of 14



--------------------------------------------------------------------------------

excess to be paid by Tenant as Excess Costs. A construction management fee shall
be paid to Landlord in the amount equal to two (2%) of the aggregate of all such
Landlord Costs and all Excess Costs. Landlord shall have the right to charge
such fee against the Tenant Improvement Allowance, with any excess to be paid by
Tenant as Excess Costs. However, no bonding costs associated with any contractor
proposed by Landlord shall be payable as an Approved Construction Cost or Excess
Cost.

3.5 Tenant Costs for Tenant Improvements. Tenant shall be solely responsible for
all Additional Costs. Failure by Tenant to timely deliver payment therefor as
provided above shall prohibit Landlord from proceeding with the Tenant
Improvements, shall constitute a Tenant Delay for each day of delay in
delivering the cash lump sum equal to the Additional Costs as provided above
and, at Landlord’s sole option, shall constitute a default by Tenant under this
Work Letter and the Lease. Notwithstanding any provision of the Lease or this
Work Letter to the contrary, Tenant shall pay for all Excess Costs.
Notwithstanding any Additional Costs payments which may be made by Tenant, if at
any time (including, without limitation, whether prior to, upon or after
Substantial Completion) Landlord determines that Excess Costs exceed or will
exceed that paid by Tenant (or that Excess Costs are otherwise due from Tenant)
then Landlord shall have the right from time to time to bill Tenant for such
Excess Costs, and Tenant shall pay to Landlord all such amounts so billed within
ten (10) days after Tenant’s receipt of billing therefor. Tenant’s failure to
timely pay any such amounts shall constitute a default by Tenant under this Work
Letter and the Lease.

SECTION 4 — CONSTRUCTION OF TENANT IMPROVEMENTS

4.1 Completion of Tenant Improvements. Landlord shall be responsible for the
construction of the Tenant Improvements in substantial conformance with the
approved T.I. Plans and Specifications, subject to the terms and conditions of
the Lease and this Work Letter. Upon Substantial Completion (as such term is
defined below), Landlord and Tenant shall conduct an inspection of the Expansion
Space and thereafter provide a “punchlist” identifying the corrective work of
the type commonly found on an architectural punchlist with respect to the Tenant
Improvements, which list shall be based on whether such items were required by
the approved T.I. Plans and Specifications, as reasonably determined by
Landlord. Within five (5) business days after delivery of the punchlist,
Landlord shall instruct Contractor to commence the correction of the punchlist
items and thereafter pursue such work to completion. The punchlist procedure to
be followed by Landlord and Tenant shall in no way limit Tenant’s obligation to
occupy the Expansion Space under the Lease (as amended by the Second Amendment)
nor shall it in any way excuse Tenant’s obligation to pay Rent as provided under
the Lease (as amended by the Second Amendment), unless such punchlist items
actually preclude Tenant from occupying substantially all of the Expansion
Space. Landlord warrants that, as of Landlord’s delivery of the Expansion Space
to Tenant, the Tenant Improvements shall be in compliance with all laws
applicable thereto as of the issuance of the building permits therefor.

4.2 Progress Reports; Site Meetings. Landlord shall conduct weekly construction
meetings and provide to Tenant bi-monthly progress reports describing the
condition and estimated schedule for completing the Tenant Improvements
(“Progress Reports”). In no event shall the Progress Reports be deemed to be a
representation, warranty or an assurance by Landlord of the date of Substantial
Completion or the cost or expense of the Tenant Improvements, and Tenant
specifically acknowledges that the Progress Report is only an estimate by
Landlord based on information provided to Landlord. Except to the extent
attributable to Landlord’s willful misconduct, Landlord shall have no liability
or responsibility for any errors or inaccuracies in a progress report. In
addition, Landlord shall coordinate on-site meetings of construction personnel
as reasonably appropriate in order to implement the construction described in
this Work Letter.

4.3 Substantial Completion. “Substantial Completion” or “Substantially
Completed” as used herein shall mean all of the following have occurred:
(i) delivery of a factually correct written notice to Tenant of the completion
of construction of the Tenant Improvements in the Expansion Space substantially
in accordance with the approved T.I. Plans and Specifications with the exception
of minor details of construction installation, decoration, or mechanical
adjustments, punchlist items, (ii) expiration of the Early Access Period (as
defined in Section 5.1) (iii) the City of Carlsbad has issued a final inspection
approval, certificate of occupancy (or equivalent), a temporary certificate of
occupancy (or equivalent) or other equivalent authorization, or Tenant has
occupied and obtained the beneficial use of the

 

EXHIBIT “B”

Page 8 of 14



--------------------------------------------------------------------------------

Expansion Space. Tenant agrees that if Landlord shall be delayed in causing such
work to be Substantially Completed as a result of any of the events described
herein (or elsewhere in the Lease) as a “Tenant Delay,” then such delay shall be
the responsibility of Tenant. In any such event, Substantial Completion shall be
deemed to have occurred the earlier of: (a) the date of Substantial Completion
or (b) the date when Substantial Completion would have occurred if there had
been no Tenant Delay. Landlord shall not be required to work on an overtime
basis. For the purposes of this Work Letter, a “Tenant Delay” is defined as any
delay directly or indirectly resulting from: (1) Tenant’s failure to comply with
any time frames set forth herein or in the Lease (including the deadline set
forth in Section 1.3.3 for (v) Tenant to meet with Landlord and Architect for
purposes of preparing the Space Plan, (w) Tenant’s approval of the Space Plan,
(x) Tenant’s delivery of the names of Tenant’s third party consultant and/or
submittal and/or re-submittal (to the extent of any revisions required by
Landlord) of the MEP/Lab Program and/or Manufacturing/Lab Layout, (y) Tenant’s
approval of the MEP Fully Engineered Drawings and (z) Tenant’s approval of the
T.I. Construction Drawings as such time frames may be adjusted in accordance
with Section 1.3.3(b) as a result of Tenant’s timely delivery of a Tenant’s
Ready to Commence Construction Notice); (2) any changes in any stage of the T.I.
Plans and Specifications requested by Tenant after Landlord’s and Tenant’s
approval of such stage, including, without limitation, any Change Order or
changes made to reduce the Estimated Construction Cost; (3) Tenant’s failure to
timely furnish any documents required herein or to timely approve any item or
any cost estimates, the Estimated Construction Costs or any Change Orders, as
required herein; (4) Tenant’s request for materials, finishes, or installations
other than Landlord’s Building Standard items; (5) Tenant’s failure to timely
perform any act or obligation imposed on Tenant by the Lease or this Work Letter
as and when requested thereunder or hereunder; (6) Tenant’s failure to assemble
its systems furniture to satisfy fire and building inspector requirements to
procure a certificate of occupancy (or equivalent); or (7) any other delay
otherwise caused by Tenant, its officers, directors, owners, agents, invitees,
permittees, employees or contractors which operates to delay Landlord’s
Substantial Completion of the Tenant Improvements, as reasonably determined by
Landlord. Notwithstanding the foregoing, nor anything set forth in Section 5.3
below relating to Landlord Delays, there shall be no Tenant Delay or Landlord
Delay if the effect such delays, in the aggregate, do not delay Substantial
Completion of the Landlord’s Work beyond July 1, 2013; provided, however, that
if Tenant delivers a Tenant’s Ready to Commence Construction Notice prior to
May 1, 2012, then Landlord Delays and Tenant Delays shall be used in determining
any acceleration or delay of the Expanded Premises Commencement Date regardless
of the Estimated Date of Substantial Completion.

4.4 Tenant’s Right to Audit. Landlord shall keep detailed and accurate books and
records (including financial records) in connection with the construction of the
Tenant Improvements, and in accordance with customary standards for similar
projects. Promptly following Substantial Completion of the Tenant Improvements,
Landlord shall provide to Tenant a schedule together with reasonable back-up
information requested by Tenant (inclusive of all invoices, payment receipts to
the extent the same were actually provided to Contractor and mechanics’ lien
releases), showing the calculation of the actual Landlord Cost and Excess Costs,
and Tenant or its architects or other agents shall have the right, at Tenant’s
sole cost and expense, to inspect and audit Landlord’s books and records
relating thereto, so long as Tenant requests such inspection or audit within
sixty (60) days after receipt from Landlord of Landlord’s calculation of
Landlord Costs. In the event that either Landlord’s calculation of Landlord
Costs and Excess Costs and/or Tenant’s inspection and/or audit of Landlord’s
books and records determines that the Landlord Costs and Excess Costs are less
than the sum of the Tenant Improvement Allowance and Additional Costs actually
paid by Tenant to Landlord as set forth in Section 3.3.4, and as a result,
Tenant has actually overpaid the amount of Additional Costs, then Landlord shall
promptly refund any overpayment by Tenant of Additional Costs in excess of the
actual amount of Landlord Costs and Excess Costs. If the parties are unable to
agree upon the Landlord Costs and Excess Costs incurred in the construction of
the Tenant Improvements, the parties agree that arbitration shall constitute the
exclusive remedy for settlement of any such dispute. If either Landlord or
Tenant desires to exercise its right pursuant to this Section 4.4, such party
shall deliver written demand for arbitration to the other party, setting out the
basis for the controversy. Any arbitration proceeding undertaken pursuant to
this shall be held in front of a retired judge working with JAMS or another
similar group, or if no such groups exists, a single neutral arbitrator shall be
chosen by mutual agreement or, if the parties fail to agree, by the presiding
judge of the San Diego Superior Court upon ex parte application. The arbitration
shall take place in San Diego, California. The decision of the arbitrator shall
be conclusive, final and

 

EXHIBIT “B”

Page 9 of 14



--------------------------------------------------------------------------------

binding upon Landlord and Tenant. Judgment upon the decision of the arbitrator
may be entered in any court of competent jurisdiction. The cost of such
arbitration (including reasonable attorneys’ fees incurred therein) shall be
borne by the losing party as determined by the arbitrator.

SECTION 5 — TENANT WORK

5.1 Finish Work. All finish work and decoration and other work desired by Tenant
and not included within the Tenant Improvements as set forth in the approved
T.I. Plans and Specifications, including specifically, without limitation, those
items of furniture systems, computer systems, cabling, telephone systems,
telecommunications systems audio visual equipment, security systems not depicted
as part of the Tenant Improvements on the T.I. Plans and Specifications (“Tenant
Work” or “Tenant’s Work”) shall be furnished and installed by Tenant at Tenant’s
sole cost and expense and shall not be chargeable to Landlord or against the
Tenant Improvement Allowance. If any Tenant Work is not set forth on the
approved T.I. Plans and Specifications, Tenant must secure Landlord’s prior
written consent for such Tenant Work which consent of Landlord shall not be
unreasonably withheld. Landlord’s approval or disapproval of any plans or
specifications for Tenant Work may be based on any of the following matters in
addition to any other matters reasonably considered by Landlord: (a) matters
affecting the efficiency, operation and distribution of heating, ventilating,
air-conditioning, electrical and plumbing systems, elevators, structural
components, or any other shell building or common area system(s); (b) matters
affecting Landlord’s insurance coverage; (c) compliance with building codes and
other laws, ordinances, regulations, rulings and interpretations; (d) compliance
with Landlord’s Building Standard items; (e) consent or approval rights of
lenders; and (f) entrances on partial floors; provided that Landlord shall not
disapprove any of Tenant’s Work for any of the foregoing reasons if such
furniture systems, computer systems, cabling, telephone systems,
telecommunications systems audio visual equipment, security systems are similar
to, or components of, such systems already located at the Premises (i.e. in the
Existing Premises, or as required to connect the Expansion Space equipment and
systems to Tenant’s Common Area Equipment). Landlord has the right, exercisable
in Landlord’s sole and absolute discretion, to require Tenant to remove all or
any portion of such Tenant Work upon the expiration or earlier termination of
this Lease upon notice to Tenant of such removal requirement. Tenant shall not
commence the construction or installation of any improvements or fixtures
whatsoever in the Expansion Space, including, specifically, but without
limitation, the Tenant Work, without first securing satisfaction of all
conditions thereto in the Lease and obtaining Landlord’s prior written approval
(which shall not be unreasonably withheld, conditioned or delayed) of:
(i) Tenant’s contractor; (ii) detailed plans and specifications for the Tenant
Work; and (iii) certificate(s) of insurance and/or copies of policies (as
Landlord may request) as prescribed below. The required certificates of
insurance shall demonstrate that Tenant and Tenant’s contractor(s) maintain
insurance coverage in amounts, types, form and with companies required under the
Lease and all other insurance reasonably required by Landlord. All such
certificates or policies shall be endorsed to show Landlord (and any lender or
other party Landlord may request) as an additional insured and the insurance
shall be maintained by Tenant and/or Tenant’s contractor, as applicable, at all
times during the performance of the Tenant Work. Provided that such certificates
of insurance are so furnished to Landlord prior to the commencement of the
proposed Tenant Work, Landlord may not unreasonably withhold or condition its
consent to the making of an alteration or improvement unless the making or
installation of the improvements or alterations would (w) adversely affect the
Building Structure, (x) adversely affect the Building Systems and Equipment,
(y) not comply with applicable laws, or (z) affect the exterior appearance of
the Building. Provided that Tenant and its agents do not interfere with
Contractor’s work in the Building and the Expansion, Contractor shall allow
Tenant and Tenant’s vendors access to the Expansion Space at least thirty
(30) days prior to the Substantial Completion of the Expansion Space (“Early
Access Period”) for the purpose of performing the Tenant’s Work in the Expansion
Space; provided that Landlord shall give Tenant written notice (and such Early
Access Period shall not commence until Landlord has delivered such notice) at
least ten (10) days in advance of such Early Access Period in order for Tenant
to schedule performance of such work. Prior to Tenant’s entry into the Expansion
Space as permitted by the terms of this Section 5.1, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant’s entry. Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Building or Expansion Space and against injury to any persons
caused by Tenant’s actions pursuant to this Section 5.1.

 

EXHIBIT “B”

Page 10 of 14



--------------------------------------------------------------------------------

5.2 Obligations. All of the Tenant Work shall be undertaken and performed in
strict accordance with all applicable laws, the provisions of the Lease and the
provisions of this Work Letter.

5.3 Landlord Delay. The July 1, 2013 date set forth in clause (i) of Section 9.3
of the Summary (as modified by Clause (d) of the Second Amendment) or such
earlier date if Tenant shall have delivered Tenant’s Ready to Commence
Construction Notice pursuant to its rights set forth in Section 1.3.3 of the
Work Letter, shall be extended one (1) day for each day that Contractor is
delayed in completing the Tenant Improvements in any portion of the Expansion
Space as a result of a “Landlord Delay.” Subject to the conditions of the last
sentence of Section 4.3 above, the term “Landlord Delay” shall mean only an
actual delay in the completion of the Tenant Improvements which is caused by
(a) the failure of Landlord to provide authorizations or approvals within the
time periods set forth in this Work Letter, (b) the failure by Landlord to pay
the Improvement Allowance when due under this Work Letter, (c) a violation by
Landlord of its obligations under the Lease (as amended by the Second Amendment)
or this Work Letter, (d) the issuance of a stop work order by a governmental
agency (but only to the extent caused for reasons within Landlord’s reasonable
control and not caused by the act or omission of Tenant, its agents, employees
or contractors) and/or (e) Landlord’s failure to meet dates specified in the
construction schedule for Landlord’s Mezzanine Work referred to in Section 1.3.1
of this Work Letter, where such failure to meet such dates causes an actual
delay in completion of the Tenant Improvements.

SECTION 6 — CHANGE ORDERS

Tenant may request changes in the Tenant Improvements during construction only
by written request to Landlord, or its designated representative, in
substantially the form of Attachment “B” to the Exhibit “C” of the Original
Lease, and as otherwise approved by Landlord. All such changes will be subject
to Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Prior to commencing any change, Landlord has
the right to prepare and deliver to Tenant, a change order (“Change Order”)
setting forth the additional time, if any, reasonably needed for such change and
the total cost of such change (or reasonable estimated cost of such change if
cost information is delayed) which cost or estimated cost will include, but not
be limited to, associated architectural, engineering, management and
construction contractor’s fees. Within three (3) business days after delivery to
Tenant of the Change Order, Tenant shall deliver notice of approval, together
with a lump sum cash payment equal to one hundred percent (100%) of the cost or
estimated cost of the change set forth in the Change Order (“Payment”). If
Tenant fails to approve such Change Order and deliver the Payment within two
(2) business days after delivery by Landlord, Tenant will be deemed to have
withdrawn the proposed Change Order and Landlord will not proceed to perform the
change. Upon Landlord’s receipt of Tenant’s approval and Payment, Contractor
will proceed to perform the change. Any and all delays arising from or in any
way in connection with Tenant’s requests for changes or Change Orders shall be
deemed Tenant Delays.

SECTION 7 — RESPONSIBILITY FOR FUNCTION

Landlord’s preparation and/or approval of any design or construction documents
will not constitute any representation or warranty as to the adequacy,
efficiency, performance or desirability of the improvements contemplated
therein; provided, however, Landlord shall use commercially reasonable efforts
to ensure that the construction of all Tenant Improvements shall be accomplished
in a good and workmanlike manner, in substantial conformance with the approved
T.I. Plans and Specifications, and in accordance with applicable laws in effect
as of the date Landlord obtains permits for such Tenant Improvements.

SECTION 8 — TENANT AND LANDLORD OBLIGATIONS

8.1 Risk of Loss. All materials, work, installations and decorations of any
nature brought upon or installed in the Expansion Space before the Expanded
Premises Commencement Date shall be at the risk of the party who brought such
materials or items onto the Expansion Space. Neither Landlord nor any party
acting on Landlord’s behalf shall be responsible for any damage or loss or
destruction of such items brought to or installed in the Expansion Space by
Tenant or its employees, agents or contractors prior to such date.

 

EXHIBIT “B”

Page 11 of 14



--------------------------------------------------------------------------------

8.2 Conformance with Laws. All Landlord’s Work and Tenant Work shall be done in
conformity with applicable codes and regulations of governmental authorities
having jurisdiction over the Building and the Expansion Space and valid building
permits and all other authorizations from appropriate governmental agencies when
required, shall be obtained by Landlord for the Landlord’s Work, and by Tenant
for the Tenant Work and/or in connection with Tenant’s use or operations in the
Expansion Space.

SECTION 9 — TENANT’S REPRESENTATIVE

Tenant has designated Paul Ross (“Tenant’s Representative”) as its sole
representative with respect to the matters set forth in this Work Letter, who
shall have full authority and responsibility to act on behalf of Tenant as
required in this Work Letter. Tenant may change its representative under this
Work Letter at any time by providing at least five (5) days prior written notice
to Landlord. All inquiries, requests, instructions, authorizations and other
communications with respect to matters covered by this Work Letter from Landlord
will be made to Tenant’s Representative (and its designated project manager if
one is engaged by Tenant as permitted under Section 10 below). Landlord will
communicate solely with Tenant’s Representative and will not make any inquiries
of or requests to, and will not give any instructions or authorizations to, any
other employee or agent of Tenant with regard to matters covered by this Work
Letter.

SECTION 10 — LANDLORD’S REPRESENTATIVE AND TENANT’S PROJECT MANAGER

Landlord has designated Jeffry A. Brusseau as its sole representative with
respect to the matters set forth in this Work Letter, who shall have full
authority and responsibility to act on behalf of Landlord as required in this
Work Letter, but who shall also reasonably cooperate with Tenant and Tenant’s
Representative in good faith with respect to all matters relating to the
construction of the Tenant Improvements at no additional cost to Tenant (other
than the construction management fee set forth in Section 3.4 above); provided
that Tenant shall have the right in its sole discretion to retain its own
project manager from time to time (in which case, Landlord’s Representative
shall reasonably cooperate with such project manager in good faith with respect
to all matters relating to the construction of the Tenant Improvements),
provided that the cost of such replacement project manager shall be a cost of
Tenant’s Work (and not chargeable to Landlord or against the Tenant Improvement
Allowance). Landlord may change its representative under this Work Letter at any
time by providing five (5) days prior written notice to Tenant. All inquiries,
requests, instructions, authorizations and other communications with respect to
the matters covered by this Work Letter from Tenant will be made to Landlord’s
representative. Tenant will communicate solely with Landlord’s Representative
and will not make any inquiries of or requests to, and will not give any
instructions or authorizations to, any other employee or agent of Landlord,
including Landlord’s architect, engineers, and contractors or any of their
agents or employees, with regard to matters covered by this Work Letter.

SECTION 11 — MISCELLANEOUS

11.1 Sole Obligations. Except as herein expressly set forth with respect to the
Tenant Improvements, Landlord or Tenant has no obligation to do any work with
respect to the Expansion Space. Any other work in the Expansion Space which may
be permitted by Landlord pursuant to the terms and conditions of the Lease,
including any alterations or improvements as contemplated in the Lease, shall be
done at Tenant’s sole cost and expense and in accordance with the terms and
conditions of the Lease.

11.2 Reserved.

11.3 Authority; Counterparts. Any person signing this Work Letter on behalf of
either Landlord or Tenant warrants and represents that such person has authority
to do so. This Work Letter may be executed in counterparts, each of which shall
be deemed an original, but all of which together constitute one instrument.

11.4 Binding on Successors. Subject to the limitations on assignment and
subletting contained in the Lease, this Work Letter shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

EXHIBIT “B”

Page 12 of 14



--------------------------------------------------------------------------------

11.5 Landlord’s Approval Rights. Notwithstanding any provision of the Lease or
this Work Letter to the contrary, Landlord may withhold its approval of the
Space Plan, the MEP/Lab Program, the approved MEP Fully Engineered Drawings
and/or any revisions requested by Tenant to the T.I. Plans and Specifications,
Change Orders or any other work requested by Tenant which require work which:
(i) exceeds or adversely affects the structural integrity of the Building, or
any part of the heating, ventilating, air conditioning, plumbing, mechanical,
electrical, communication or other systems of the Project; (ii) is disapproved
by the holder of any mortgage or deed of trust encumbering the Project at the
time the work is proposed; (iii) would not be approved by a prudent owner of
property similar to the Project; (iv) violates the Declarations; (v) Landlord
reasonably believes will increase the cost of operation or maintenance of the
Project, the Common Area or any systems thereof; (vi) Landlord reasonably
believes will reduce the market value of the Premises or Project; (vii) does not
conform to applicable building codes or is not approved by any governmental
authority with jurisdiction over the Premises; (viii) is not a Building Standard
item or an item of equal or higher quality; (ix) in Landlord’s determination
detrimentally affects the uniform exterior appearance of the Building; or (x) is
reasonably disapproved by Landlord for any other reason not set forth herein.

11.6 Time of the Essence; Defaults. Time is of the essence as to each and every
term and provision of this Work Letter to be performed by either Landlord or
Tenant. Unless otherwise provided herein, in all instances where Tenant is
required to approve an item, if no written notice of disapproval is given within
the stated time period at the end of said period the item shall automatically be
deemed approved and the next succeeding time period shall commence. Any failure
of Tenant to timely make any payment or perform any other obligation required of
Tenant under this Work Letter shall constitute a default by Tenant under this
Work Letter and a default under the Lease (regardless of whether any provision
of this Work Letter does or does not expressly state the same). The Work Letter
is incorporated into the Lease by reference and made a part thereof.

11.7 Force Majeure. Force Majeure (as that term is defined in Section 29.17 of
the Original Lease) shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage, except the obligations imposed
with regard to rent and other payments and charges to be paid by Tenant pursuant
to the Lease or this Work Letter; provided that no Force Majeure Delay shall be
deemed to have occurred (and the right to claim such a delay shall be waived) if
written notice of such event is not delivered by the party claiming a Force
Majeure Delay within two (2) business days following its alleged occurrence.

 

EXHIBIT “B”

Page 13 of 14



--------------------------------------------------------------------------------

11.8 Incorporation. All schedules and attachments referenced in this Work Letter
and attached hereto are incorporated herein by reference. This Work Letter is
incorporated by reference in the Lease and all of the terms and provisions of
the Lease are incorporated herein for all purposes.

11.9 Construction Warranties. Landlord shall obtain customary warranties and
guaranties from the Contractor (“Contractor’s Warranty”) and the manufacturers
of any equipment installed as part of the Tenant Improvements. If the
Contractor’s Warranty is not expressly assigned to Tenant pursuant to the terms
and conditions of the Construction Contract, Landlord shall, upon receipt of
written request from Tenant, use its good faith efforts to pursue its rights
under any such warranties obtained by Landlord for the benefit of Tenant, and
unless such efforts are required to comply with Landlord’s compliance
obligations under Section 1.2 of the Original Lease (with respect to the
Expansion Space and related Systems and Equipment only) or its repair
obligations under Section 7.1 of the Original Lease, Landlord shall be under no
obligation to incur any expense in connection with asserting rights under such
warranties or guaranties against either the Contractor or any manufacturer.

 

“LANDLORD”: THE CAMPUS CARLSBAD, LLC,
a Delaware limited liability company By:   NEWPORT NATIONAL / THE CAMPUS
CARLSBAD, LLC, a California limited liability company Its:   Managing Member  
By:   Newport National Corporation,
a California corporation, Manager     By:   

 

       Scott R. Brusseau, President “TENANT”: CLINICAL MICRO SENSORS, INC.,
a Delaware corporation dba GENMARK DIAGNOSTICS *By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGMENT

I have read and understand the Work Letter to which this Acknowledgment is
attached and agree to act as Tenant’s representative pursuant to Section 9 of
the Work Letter.

 

Dated:   

 

     TENANT’S REPRESENTATIVE:        

 

       

 

I have read and understand the Work Letter to which this acknowledgment is
attached and agree to act as Landlord’s representative pursuant to Section 10 of
the Work Letter.

 

Dated:  

 

     LANDLORD’S REPRESENTATIVE:       

 

       Jeffry A. Brusseau

 

EXHIBIT “B”

Page 14 of 14